Exhibit 10.1


Execution Version




_____________________________________
AIREON LLC
A DELAWARE LIMITED LIABILITY COMPANY
_____________________________________
THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT
Dated as of May 15, 2018
THE SECURITIES DESCRIBED IN THIS THIRD LIMITED LIABILITY COMPANY AGREEMENT HAVE
NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED,
NOR REGISTERED OR QUALIFIED UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF AT ANY TIME UNLESS
REGISTERED AND QUALIFIED UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, SUCH REGISTRATION
AND QUALIFICATION IS NOT REQUIRED. ANY TRANSFER OF THE SECURITIES DESCRIBED IN
THIS AGREEMENT IS FURTHER SUBJECT TO OTHER RESTRICTIONS, THE TERMS AND
CONDITIONS OF WHICH ARE SET FORTH IN THIS AGREEMENT.
NO ACTION HAS BEEN OR WILL BE TAKEN IN ANY JURISDICTION OUTSIDE THE UNITED
STATES OF AMERICA THAT WOULD PERMIT AN OFFERING OF THE INTERESTS, OR POSSESSION
OR DISTRIBUTION OF OFFERING MATERIALS IN CONNECTION WITH THE ISSUANCE OF THESE
INTERESTS, IN ANY COUNTRY OR JURISDICTION WHERE ACTION FOR THAT PURPOSE IS
REQUIRED. IT IS THE RESPONSIBILITY OF ANY PERSON WISHING TO PURCHASE ANY OF
THESE INTERESTS TO SATISFY HIMSELF, HERSELF OR ITSELF AS TO FULL OBSERVANCE OF
THE LAWS OR REGULATIONS OF ANY RELEVANT TERRITORY OUTSIDE THE UNITED STATES OF
AMERICA IN CONNECTION WITH ANY SUCH PURCHASE, INCLUDING OBTAINING ANY REQUIRED
GOVERNMENTAL OR OTHER CONSENTS OR OBSERVING ANY OTHER APPLICABLE FORMALITIES.
INTERESTS IN THE COMPANY ARE BEING OFFERED TO A LIMITED NUMBER OF INSTITUTIONAL
AND SOPHISTICATED INVESTORS. PURSUANT TO SECTION 11 OF THE PROSPECTUS ORDER
(MINISTERIAL ORDER NO. 1232 OF OCTOBER 22, 2007 ON THE PROSPECTUS REQUIREMENTS
FOR OFFERINGS OF A VALUE ABOVE €2,500,000) ISSUED IN ACCORDANCE WITH SECTION
23(8) OF THE DANISH SECURITIES TRADING







--------------------------------------------------------------------------------




ACT (CONSOLIDATED ACT NO. 214 OF APRIL 2, 2008) THE FOLLOWING TYPES OF OFFERINGS
ARE EXEMPTED FROM PROSPECTUS REGISTRATION REQUIREMENTS:
(A)    OFFERINGS TO ACCREDITED INVESTORS;
(B)    OFFERINGS TO NON-ACCREDITED INVESTORS IF THE OFFER IS DIRECTED AT FEWER
THAN 100 PRIVATE OR LEGAL PERSONS IN DENMARK;
(C)    OFFERINGS FOR WHICH THE VALUE OF EACH INTEREST EXCEEDS €50,000; OR
(D)    OFFERINGS WHERE PARTICIPATION IS CONDITIONAL UPON PAYMENT OF MORE THAN
€50,000 PER INVESTOR.
THIS LIMITED LIABILITY COMPANY AGREEMENT MAY ONLY BE DISTRIBUTED TO, AND THE
OFFERING MAY ONLY BE SUBSCRIBED BY, INVESTORS THAT SATISFY ONE OR MORE OF THE
CONDITIONS SET OUT ABOVE FROM (A) TO (D). ACCORDINGLY, THIS LIMITED LIABILITY
COMPANY AGREEMENT HAS NOT BEEN AND WILL NOT BE REGISTERED WITH THE DANISH
FINANCIAL SUPERVISORY AUTHORITY OR THE DANISH COMMERCE AND COMPANIES AGENCY
UNDER THE RELEVANT DANISH ACTS AND REGULATIONS ON THE OFFERING IN DENMARK OF
FUND INTERESTS.
THIS DOCUMENT AND THE INFORMATION CONTAINED HEREIN IS CONFIDENTIAL AND HAS BEEN
PREPARED AND IS INTENDED FOR USE ON A CONFIDENTIAL BASIS SOLELY BY THOSE PERSONS
IN THE UNITED KINGDOM AND IRELAND TO WHOM IT IS SENT. IT MAY NOT BE REPRODUCED,
REDISTRIBUTED OR PASSED ON TO ANY OTHER PERSONS OR PUBLISHED IN WHOLE OR IN ANY
PART FOR ANY PURPOSE. IT DOES NOT CONSTITUTE AN INVITATION TO THE PUBLIC IN THE
UNITED KINGDOM AND IRELAND OR ANY SECTION THEREOF TO SUBSCRIBE FOR OR PURCHASE
ANY SHARES OR OTHER SECURITIES IN ANY COMPANY AND ACCORDINGLY IS NOT A
PROSPECTUS WITHIN THE MEANING OF THE PROSPECTUS DIRECTIVE REGULATIONS.
ANY OFFER CONTAINED IN THIS DOCUMENT IS BEING EXTENDED TO A SMALL NUMBER OF
PERSONS RESIDENT IN THE UNITED KINGDOM AND THE REPUBLIC OF IRELAND BY WAY OF A
PRIVATE PLACEMENT. NEITHER THIS DOCUMENT NOR SUCH OFFER CONSTITUTE AN INVITATION
TO THE PUBLIC IN THE UNITED KINGDOM OR IRELAND OR ANY SECTION THEREOF TO
SUBSCRIBE FOR OR PURCHASE INTERESTS AND ACCORDINGLY IS NOT A PROSPECTUS WITHIN
THE MEANING OF THE PROSPECTUS DIRECTIVE REGULATIONS.
AIREON LLC IS NOT A UCITS FUND. IT HAS NOT BEEN NOR WILL IT BE REGISTERED WITH
THE BANK OF ITALY AND THE COMMISSIONE NAZIONALE PER LE SOCIETÀ E LA BORSA
(CONSOB). ITALIAN AUTHORITIES FOR REGISTRATION. THE







--------------------------------------------------------------------------------




INTERESTS ARE OFFERED UPON THE EXPRESS REQUEST OF THE INVESTOR, WHO HAS DIRECTLY
CONTACTED AIREON LLC OR ITS MEMBERS ON THE INVESTOR’S OWN INITIATIVE. NO ACTIVE
MARKETING OF AIREON LLC HAS BEEN NOR WILL IT BE MADE IN ITALY AND THIS LIMITED
LIABILITY COMPANY AGREEMENT HAS BEEN SENT TO THE INVESTOR AT THE INVESTOR’S
REQUEST. THE INVESTOR ACKNOWLEDGES THE ABOVE AND HEREBY AGREES NOT TO TRANSFER
ANY INTERESTS, NOR TO CIRCULATE THIS LIMITED LIABILITY COMPANY AGREEMENT TO
OTHER ITALIAN INVESTORS UNLESS EXPRESSLY PERMITTED BY APPLICABLE LAW. THIS
LIMITED LIABILITY COMPANY AGREEMENT AND OTHER OFFERING MATERIALS RELATING TO THE
OFFER OF INTERESTS ARE STRICTLY CONFIDENTIAL AND MAY NOT BE DISTRIBUTED TO ANY
PERSON OR ENTITY OTHER THAN THE RECIPIENTS HEREOF.







--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
Article 1
DEFINITIONS
2
Article 2
FORMATION OF LIMITED LIABILITY COMPANY
13
2.1
Formation and Tax Classification
14
2.2
Company Name
14
2.3
Term of Company
14
2.4
Purposes
14
2.5
Merger
14
Article 3
CAPITALIZATION; INTERESTS
14
3.1
Capital Contributions
14
3.2
Establishment and Determination of Capital Accounts
14
3.3
Negative Capital Accounts
15
3.4
Company Capital
15
3.5
Loans by Members
15
3.6
Interests
15
3.7
Guarantees
20
Article 4
DISTRIBUTIONS; ALLOCATIONS OF PROFITS AND LOSSES
22
4.1
Distributions and Payments
22
4.2
Allocation of Profits and Losses
24
4.3
Regulatory and Special Allocations
24
4.4
Tax Allocations; Code Section 704 (c)
24
4.5
Tax Payments
25
Article 5
MEMBERS
25
5.1
Number
25
5.2
Members' Voting Rights
25
5.3
Required Vote
25
5.4
Conversion Election
25
5.5
Effect of Incapacity
27
5.6
Representations and Warranties of Members, NAV CANADA and the Additional
Investors
28
5.7
Investment Opportunities
32
5.8
Confidentiality
32
5.9
Noncompetition
32
5.10
Non-Solicitation
33
5.11
Meetings
33
5.12
Admission of Additional Members
35
5.13
Rights to Information
35
5.14
Iridium Undertaking; Suspension of Iridium Payments
35
Article 6
BOARD OF DIRECTORS
36
6.1
Generally
36
6.2
Number of Directors
36



i



--------------------------------------------------------------------------------




6.3
Tenure
37
6.4
Resignation; Removal
37
6.5
Vacancies
38
6.6
Meetings
38
6.7
Quorum and Transaction of Business
39
6.8
Directors Have No Exclusive Duty to Company
39
6.9
Exculpation of Directors
39
6.10
Creation of Committees
40
6.11
Reimbursement of Expenses; D&O Insurance
40
6.12
Certain Actions Requiring Prior Approval of Certain Directors
40
Article 7
OFFICERS
45
7.1
Appointment of Officers
45
7.2
Tenure and Duties of Officers
46
7.3
Tenure of Officers and Committee Members
47
7.4
Approval of Board of Directors
47
7.5
Strategic Advisory Committee
47
Article 8
LIABILITY; INDEMNIFICATION
48
8.1
Limited Liability
48
8.2
Indemnification
48
Article 9
ACCOUNTING
49
9.1
Fiscal Year
49
9.2
Books and Accounts
49
9.3
Tax Matters Partner; Partnership Representative
50
9.4
Tax Reports
53
9.5
Reserves
53
9.6
Company Funds
53
Article 10
DISSOLUTION; TERMINATION; SALE; CONVERSION
53
10.1
Dissolution
53
10.2
Merger or Sale of Interests
54
10.3
Conversion to Corporate Form
54
Article 11
TRANSFER RESTRICTIONS
56
11.1
In General
56
11.2
Right of First Refusal
56
Article 12
OTHER INVESTOR RIGHTS
58
12.1
NAV CANADA Protective Provisions
58
12.2
Information Rights
59
12.3
Drag Along Right
61
12.4
Tag-Along Rights
61
12.5
Preemptive Right
62
12.6
Registration Rights
63
12.7
Business Activity Qualifications
63
Article 13
MISCELLANEOUS
63
13.1
Offset
64



ii



--------------------------------------------------------------------------------




13.2
Notices
64
13.3
Word Meanings; Construction
64
13.4
Binding Provisions
64
13.5
Applicable Law
64
13.6
Jury Trial Waiver
64
13.7
Venue
65
13.8
Dispute Resolution
65
13.9
Severability of Provisions
66
13.10
Section Titles
66
13.11
Further Assurance
66
13.12
Directly or Indirectly
66
13.13
Counterparts
67
13.14
Effect of Waiver and Consent
67
13.15
Waiver of Certain Rights
67
13.16
Notice of Provisions
67
13.17
Entire Agreement
67
13.18
Amendments
67
13.19
Remedies
67



iii



--------------------------------------------------------------------------------


Exhibit 10.1


Execution Version




THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF AIREON LLC (A
DELAWARE LIMITED LIABILITY COMPANY)
This Third Amended and Restated Limited Liability Company Agreement (this
“Agreement”), of Aireon LLC (the “Company”), is dated and effective as of May
__, 2018 (the “Third A&R Effective Date”), by and among the Company, the Persons
(as defined below) identified as the Members (as defined below) on the Member
Register attached hereto as Schedule A, in such Person’s capacity as a member of
the Company and each other Person who becomes a member of the Company in
accordance with the terms of this Agreement (collectively, the “Members”), NAV
CANADA, Enav S.p.A., Irish Aviation Authority, Naviair and NATS. This Agreement
amends and restates the Second Amended and Restated Limited Liability Company
Agreement of the Company (the “Second Amended and Restated Agreement”) dated
February 14, 2014 (the “Second A&R Effective Date”) and amended by the six
amendments thereto, which amended and restated that certain Amended and Restated
Limited Liability Company Agreement of the Company dated November 19, 2012 (the
“A&R Effective Date”) and amended by that certain First Amendment dated as of
June 27, 2013, which amended and restated that certain Limited Liability Company
Agreement of the Company dated December 16, 2011 (the “Effective Date”). Upon
execution of this Agreement by the parties set forth on the signature pages
hereto, this Agreement shall replace the Second Amended and Restated Agreement
in its entirety and the Second Amended and Restated Agreement shall be of no
further force or effect. Any reference in this Agreement to a Member shall
include such Member’s successors and permitted assigns to the extent such
successors and permitted assigns have become Additional Members in accordance
with the provisions of this Agreement.
RECITALS
WHEREAS, Iridium Satellite LLC formed the Company as a limited liability company
pursuant to the Delaware Limited Liability Company Act (the “Act”); and
WHEREAS, pursuant to Section 13.18 of the Second Amended and Restated Agreement,
the Members of the Company desire to amend and restate the Second Amended and
Restated Agreement in its entirety as set forth herein in order to admit the
Members set forth on Schedule A, set forth the ownership interests of the
Members in the Company, the rights and obligations of the Members and the
principles by which the Company will be operated and governed.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree that the Second Amended and Restated
Agreement is hereby amended and restated in its entirety as follows:





--------------------------------------------------------------------------------





ARTICLE 1
DEFINITIONS
As used in this Agreement, the following terms have the following meanings:
“Accounting Firm” means Ernst & Young or such other internationally recognized
independent public accounting firm as shall be agreed upon by the Board of
Directors from time to time.
“Accounting Period” means (i) the Company’s Fiscal Year if there are no changes
in the Members’ respective interests in Company income, gain, loss or deductions
during such Fiscal Year except on the first day thereof or (ii) any other period
beginning on the first day of a Fiscal Year, or any other day during a Fiscal
Year, upon which occurs a change in such respective interests, and ending on the
last day of a Fiscal Year, or on the day preceding an earlier day upon which any
change in such respective interest shall occur.
“Accrued Dividend” means, (i) with respect to any Preferred Interest issued on
or prior to the Third A&R Effective Date other than in connection with the
Second NAV CANADA Tranche Financing, (A) prior to January 1, 2021, zero (0), and
(B) on or after January 1, 2021, an amount that would have accrued if the total
amount of Unreturned Capital attributable to such Preferred Interest had been
accruing daily at the rate of five percent (5%) per annum, from (and including)
the date of issuance of such Preferred Interest until (and including) the date
on which such Preferred Interest is converted into Common Interest or redeemed
with full payment of applicable Redemption Price by the Company, (ii) with
respect to any Preferred Interest issued in connection with the Second NAV
CANADA Tranche Financing, (A) prior to January 1, 2021, zero (0), and (B) on or
after January 1, 2021, an amount that would have accrued if the total amount of
Unreturned Capital attributable to such Preferred Interest had been accruing
daily at the rate of ten percent (10%) per annum, from (and including) the date
of issuance of such Preferred Interest until (and including) the date on which
such Preferred Interest is converted into Common Interest or redeemed with full
payment of applicable Redemption Price by the Company, and (iii) with respect to
any Non-Voting Preferred Interest issued, an amount that would have accrued if
the total amount of Unreturned Capital attributable to such Non-Voting Preferred
Interest had been accruing daily at the rate to be determined by the Board of
Directors and reflected in the applicable Addendum of Designation attached to
this Agreement, from (and including) the date of issuance of such Non-Voting
Preferred Interest and thereafter.
“Act” means the Delaware Limited Liability Company Act, and any successor
statute, as amended from time to time.
“Addendum of Designation” means collectively or individually, any one or more
addendums to this Agreement setting forth the rights and privileges of the
holders of any series of Non-Voting Preferred Interests.
“Additional Investors” means collectively or individually, Enav, IAA, Naviair
and NATS.
“Additional Investors Director” has the meaning given such term in Section 6.2.


2

--------------------------------------------------------------------------------




“Additional Investors Subsidiary” means collectively or individually, Enav US
Subsidiary, IAA US Subsidiary, the Naviair Subsidiary and the NATS US
Subsidiary.
“Additional Member” means any Person who or which is admitted to the Company as
an Additional Member pursuant to Section 5.12 of this Agreement, in such
Person’s capacity as a Member.
“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant taxable
year, after giving effect to the following adjustments:
(i)    Credit to the Capital Account any amount which such Member is obligated
to restore pursuant to the terms of this Agreement or is deemed obligated to
restore pursuant to Treasury Regulations Sections 1.704-1(b)(2)(ii)(c),
1.704-2(g)(1) and 1.704-2(i); and
(ii)    Debit to such Capital Account the items described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
“ADS-B Payload” means the specially designed 1090 MHz Extended Squitter (1090
ES) ADS-B receiver payload to be hosted on the satellites in the Iridium NEXT
Constellation.
“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
or (ii) any officer, director, general partner or trustee of such Person or any
Person referred to in the foregoing clause (i). For purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Agreement” means this Third Amended and Restated Limited Liability Company
Agreement, as executed and as may be amended, modified, supplemented or restated
from time to time in accordance with the terms hereof, as the context requires.
“Aireon Ground Segment” has the meaning given such term in the Data Transmission
Service Agreement No. IS-12-034, dated as of November 19, 2012, by and between
Iridium and the Company.
“Aireon System” means the Space-based ADS-B data reception and delivery system
which uses ADS-B Payloads, the Iridium NEXT Constellation infrastructure and
Aireon Ground Segment for delivery of ADS-B data to customers.
“Asset Transfer” has the meaning given such term in Section 6.12.1.3.
“A&R Effective Date” has the meaning given such term in the first paragraph of
this Agreement.


3

--------------------------------------------------------------------------------




“Available Cash” means all cash on hand of the Company, less the sum of the
following (to the extent paid or set aside by the Board of Directors): (i) all
cash expenditures incurred incident to the normal operation of the Company’s
business; (ii) such amounts set aside by the Board of Directors and deemed
reasonably necessary for the proper operation of the Company’s business,
including for working capital and to pay taxes, insurance, capital expenditures
(current and future), debt service or other costs or expenses incident to the
ownership or operation of the Company’s business; and (iii) financing proceeds,
subject to (ii) above.
“BBA Amendments” has the meaning given such term in Section 9.3.2.
“Board of Directors” has the meaning given such term in Section 6.1.
“Book Value” means, with respect to any Company asset, the adjusted basis of
such asset for federal income tax purposes, except as follows:
(i)
The initial Book Value of any Company asset contributed by a Member to the
Company shall be the gross fair market value of such Company asset as of the
date of such contribution;

(ii)
The Book Value of each Company asset shall be adjusted to equal its respective
gross fair market value upon the following events:

a.
the Mandatory Iridium Redemption, or any conversion of Preferred Interests into
Common Interests pursuant to a Conversion Election, unless the Board of
Directors determines (subject to Section 6.12.2.2) that such adjustment is not
necessary to reflect the relative economic interests of the Members in the
Company;

b.
(A) except as set forth above, the acquisition of an additional interest in the
Company by any new or existing Member in exchange for more than a de minimis
Capital Contribution unless the Board of Directors determines that such
adjustment is not necessary to reflect the relative economic interests of the
Members in the Company; (B) the distribution by the Company to a Member of more
than a de minimis amount of Company assets (other than cash) as consideration
for all or parts of its Interests unless the Board of Directors determines that
such adjustment is not necessary to reflect the relative economic interests of
the Members in the Company; (C) the liquidation of the Company within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); and (D) in
connection with and at the time of a grant of an interest in the Company (other
than a de minimis interest) as consideration for the provision of services to or
for the benefit of the Company by an existing Member



4

--------------------------------------------------------------------------------




acting in a Member capacity or by a new Member acting in a Member capacity or in
anticipation of becoming a Member;
(iii)
The Book Value of a Company asset distributed to any Member shall be the fair
market value (taking into account Section 7701(g) of the Code) of such Company
asset as of the date of distribution thereof;

(iv)
The Book Value of each Company asset shall be increased or decreased, as the
case may be, to reflect any adjustments to the adjusted basis of such Company
asset pursuant to Section 734(b) or Section 743(b) of the Code, but only to the
extent that such adjustments are taken into account in determining Capital
Account balances pursuant to Treasury Regulations Sections
§1.704-1(b)(2)(iv)(m); provided, that Book Values shall not be adjusted pursuant
to this subparagraph (iv) to the extent that an adjustment pursuant to
subparagraph (ii) above is made in conjunction with a transaction that would
otherwise result in an adjustment pursuant to this subparagraph (iv); and

(v)
If the Book Value of a Company asset has been determined or adjusted


pursuant to subparagraphs (i), (ii), or (iv) above, such Book Value shall
thereafter be adjusted to reflect the depreciation taken into account with
respect to such Company asset for purposes of computing Net Income and Net
Losses.
“Budget” means the 2018 budget of the Company attached hereto as Exhibit 2, as
the same may be amended or replaced by a new budget of the Company approved or
adopted by the Board of Directors in accordance with the terms hereof.
“Business Day” means any day other than a Saturday, Sunday or public holiday
under the laws of the State of Delaware, the province of Ontario, Canada,
Dublin, Ireland, Copenhagen, Denmark, Rome, Italy, London, England, or other day
on which banking institutions are authorized or obligated to close in the State
of Delaware, the province of Ontario, Canada, Dublin, Ireland, Copenhagen,
Denmark, Rome, Italy, or London, England.
“Capital Account” has the meaning given such term in Section 3.2.
“Capital Contribution” means the aggregate contributions of cash made and the
Book Value of any property contributed by a Member to the Company pursuant to
Article 3 as of the date in question, as shown opposite such Member’s name on
the Member Register, as the same may be amended from time to time in accordance
with the terms hereof.


5

--------------------------------------------------------------------------------




“Certificate” means the Certificate of Formation filed with the Secretary of
State of the State of Delaware on December 16, 2011.
“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.
“Common Interests” means Interests designated by the Board of Directors as
“Common Interests,” and shall include former Preferred Interests for which a
Conversion Election has been made.
“Company” has the meaning set forth in the first paragraph of this Agreement.
“Company Officers” has the meaning given such term in Section 7.1.
“Conversion Election” has the meaning given such term in Section 5.4.1.
“Damages” has the meaning given such term in Section 8.2.2.
“Director” means each person designated as a Director of the Company pursuant to
Article 6.
“Dissolution” has the meaning given such term in Section 10.1.1.
“Dollars” and “$” means dollars in lawful currency of the United States.
“Drag Along Buyer” has the meaning given such term in Section 12.3.
“Drag Along Holders” has the meaning given such term in Section 12.3.
“Drag Along Sale” has the meaning given such term in Section 12.3.
“Effective Date” has the meaning given such term in the first paragraph of this
Agreement.
“Election Date” has the meaning given such term in Section 5.4.2.
“Enav” means Enav S.p.A.
“Enav Director” has the meaning given such term in Section 6.2.
“Enav US Subsidiary” means ENAV North Atlantic LLC, a Delaware corporation and
wholly-owned subsidiary of Enav.
“Excluded Company” has the meaning given such term in the Iridium Credit
Agreement.
“Fully Diluted Company Voting Interests” means as of any date of determination,
the total amount of Voting Interests issued and outstanding on such date
assuming the issuance of the total amount of all outstanding securities or
obligations which are by their terms exercisable, convertible or exchangeable
into Voting Interests. For purposes of this determination, all outstanding


6

--------------------------------------------------------------------------------




Preferred Interests shall be deemed to be converted into Common Interests in
accordance with the terms hereof.
“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.
“Hosting Cost Reimbursement Agreement” means that certain Hosting Cost
Reimbursement Agreement No. IS-12-033 between the Company and Iridium dated as
of November 19, 2012.
“Hosting Cost Reimbursements” has the meaning given such term in the Hosting
Cost Reimbursement Agreement.
“IAA” means Irish Aviation Authority Limited.
“IAA/Naviair Director” has the meaning given such term in Section 6.2.
“IAA US Subsidiary” means IAA North Atlantic Inc., a Delaware corporation and
wholly-owned subsidiary of IAA.
“Incapacity” or “Incapacitated” has the meaning given such term in Section 5.5.
“Indemnitee” has the meaning given such term in Section 8.2.2.
“Information Rights Holders” has the meaning given such term in Section 12.2.1.
“Insolvency Event” means any of the following: (i) the filing of any insolvency,
reorganization case or proceeding to consolidate or merge the Company with or
into Iridium or any of its Affiliates or sell all or substantially all of the
Company’s assets; (ii) instituting proceedings under any applicable insolvency
law or to have the Company be adjudicated bankrupt or insolvent; (iii) seeking
any relief under any law relating to relief from debts or the protection of
debtors, or consent to the filing or the institution of bankruptcy or insolvency
proceedings against the Company or file a petition seeking, or consent to,
reorganization or relief with respect to the Company under any applicable
federal or state law relating to bankruptcy or insolvency; or (iv) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian (or other similar official) of or for the Company or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Company, or admit in writing the Company’s inability to pay its
debts generally as they become due, or take action in furtherance of any of the
foregoing.
“Interest” has the meaning given such term in Section 3.6.1.
“Interest Equivalent” means any security or obligation that is by its terms
directly or indirectly convertible into or exchangeable or exercisable for
Interests or other equity securities of the Company, and any option, warrant or
other subscription or purchase right with respect to Interests or such other
equity securities of the Company.


7

--------------------------------------------------------------------------------




“Interested Member” has the meaning given such term in Section 9.3.2.
“IPO Entity” has the meaning given such term in Section 10.3.2.
“Iridium” means Iridium Satellite LLC, a Delaware limited liability company, and
any Affiliate designated by them.
“Iridium Credit Agreement” means the Facility Agreement, dated as of October 4,
2010 and amended by that certain Supplemental Agreement dated as of August 1,
2012, by and among Iridium and the other parties named therein, as the same may
be amended or restated from time to time in accordance with its terms.
“Iridium Director” has the meaning given such term in Section 6.2.
“Iridium NEXT Constellation” means the constellation of operational low earth
orbiting satellites being manufactured by Iridium pursuant to an agreement with
Thales Alenia, with operation currently scheduled to commence in 2018.
“LIBOR Rate” means the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters at approximately 11:00 a.m.
(London time) five (5) Business Days following a Member’s Conversion Election or
IPO Conversion, as applicable, for U.S. Dollar deposits with a term of one (1)
month.
“Liquidation Event” means (a) a sale, lease or other transfer of all or
substantially all of the assets of the Company, (b) a reorganization, merger or
consolidation of the Company with or into any other limited liability company or
entity, or an acquisition of the Company effected by an exchange of outstanding
securities of the Company, in each case where the Members immediately prior to
such transaction own immediately after such transaction less than fifty percent
(50%) of the voting power of the equity securities of the surviving limited
liability company or entity (or its parent), as applicable, (c) any sale of
voting control or other transaction similar to those described in clause (b)
above following which the Company’s Members immediately prior to such
transaction no longer hold effective control of the Company following such
transaction, whether through voting power, ownership, ability to elect a
majority of the Board, or otherwise, or (d) liquidation, dissolution, shut down,
cessation of business or any winding up of the Company or any Insolvency Event.
“Majority-In-Interest of the Members” means (i) when used with reference to a
particular class of Interests, a group of Members whose aggregate Interests of
such class at the time of determination exceed fifty percent (50%) of the total
Interests of such class held by all the Members (or, where the context so
requires, a specified subset thereof), as applicable, at such time and (ii) when
used without reference to a particular class, a Member or a group of Members
whose aggregate Common Interests at the time of determination exceed fifty
percent (50%) of the total Common Interests of all the Members (or, where the
context so requires, a specified subset thereof), as applicable, at such time
(for purposes of determining the Majority-In-Interest of the Members in this
clause (ii) at any time when there are Preferred Interests and Common Interests
outstanding, all Preferred Interests shall be deemed to have converted to Common
Interests in accordance with the terms hereof). Notwithstanding the foregoing,
Non-Voting Preferred Interests shall not be


8

--------------------------------------------------------------------------------




included in determining Majority-In-Interest of the Members except as otherwise
provided in Section 13.18.
“Mandatory Redemption” has the meaning given such term in Section 3.6.3.1.
“Mandatory Redemption Date” has the meaning given such term in Section
3.6.3.1.2.
“Member” has the meaning given such term in the first paragraph of this
Agreement.
“Member Register” means the Schedule A attached to this Agreement entitled
“Member Register,” as such schedule may be amended by the Board of Directors
from time to time in accordance with this Agreement.
“NATS” means NATS (Services) Limited.
“NATS US Subsidiary” means NATS (USA) Inc., a Delaware corporation and
wholly-owned subsidiary of NATS.
“NATS Director” has the meaning given such term in Section 6.2.
“NAV CANADA” means NAV CANADA.
“NAV CANADA US Subsidiary” means NAV CANADA Satellite, Inc., a Delaware
corporation and wholly-owned subsidiary of NAV CANADA.
“NAV CANADA US Subsidiary Stockholder” means, collectively, NAV CANADA and any
Affiliate of NAV CANADA to whom NAV CANADA transfers any capital stock of NAV
CANADA US Subsidiary.
“NAV CANADA Director” has the meaning given such term in Section 6.2.
“Naviair” means Naviair, an independent state owned company owned by the Kingdom
of Denmark.
“Naviair Subsidiary” means Naviair Surveillance A/S, a limited liability company
incorporated in the Kingdom of Denmark under company registration number
(CVR-no.) 35 64 88 52 and a wholly-owned subsidiary of Naviair.
“Net Profit” and “Net Loss” mean, for each Accounting Period, an amount equal to
the Company’s taxable income or loss, respectively, for such Accounting Period,
determined in accordance with Section 703(a) of the Code, which for this purpose
shall include all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code, with the following
adjustments:
(i)
The computation of all items of income, gain, loss and deduction shall include
tax-exempt income and those items described in Treasury Regulations Section
1.704-1(b)(2)(iv)(i) without regard to the fact that such items are not



9

--------------------------------------------------------------------------------




includable in gross income or are not deductible for federal income tax
purposes.
(ii)
If the Book Value of any Company property is adjusted pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(e) or (f), or Proposed Treasury
Regulations Section 1.704(b)(2)(iv)(s), the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such property;
provided, that if the Book Value of any Company property is adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(f)(5)(i), the allocation of gain
or loss shall be made immediately prior to the related acquisition of the
interest in the Company.

(iii)
Items of income, gain, loss or deduction attributable to the disposition of
Company property having a Book Value that differs from its adjusted basis for
tax purposes shall be computed by reference to the Book Value of such property.

(iv)
Items of depreciation, amortization and other cost recovery deductions with
respect to Company property having a Book Value that differs from its adjusted
basis for tax purposes shall be computed by reference to the property’s Book
Value in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g).

(v)
To the extent an adjustment to the adjusted tax basis of any Company property
pursuant to Sections 732(d), 734(b) or 743(b) of the Code is required, pursuant
to Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account
in determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

(vi)
Notwithstanding any other provisions of this definition, any items that are
specially allocated pursuant to Section 4.3 shall not be taken into account in
computing Net Profits and Net Losses.

“Non-Voting Preferred Interests” means Interests designated by the Board of
Directors as “Non-Voting Preferred Interests” with the rights and privileges
(including the right to receive the Accrued Dividend on or after January 1,
2021) set forth in this Agreement and the applicable Addendum of Designation and
held by those Persons designated by the Board of Directors from time to time
and/or any of their respective Permitted Transferee(s).
“Overallotment Notice” has the meaning given such term in Section 11.2.1.6.


10

--------------------------------------------------------------------------------




“Participating Members” has the meaning given such term in Section 11.2.1.6.
“Participating Members Overallotment Notice” has the meaning given such term in
Section 11.2.1.6.
“Participation Rights” has the meaning given such term in Section 3.6.5.
“Partnership Representative” has the meaning given such term in Section 9.3.2.
“Percentage Interest” means, as to a Member holding a class of Interests, such
Member’s Interests in such class, determined by dividing the Interests of such
class owned by such Member by the total amount of Interests of such class then
outstanding.
“Permitted Transferee” has the meaning given such term in Section 11.1.1.1.
“Person” means a natural person, partnership (whether general or limited),
limited liability company, trust, estate, association, corporation, custodian,
nominee or any other individual or entity in its own or any representative
capacity.
“Plan” has the meaning given such term in Section 3.6.5.
“Pre-IPO Value” means the per share price at which the common stock of the IPO
Entity is reasonably and in good faith expected by the Board of Directors to be
offered by the underwriters of the initial public offering of the IPO Entity.
“Preemptive Holders” has the meaning given such term in Section 12.5.
“Preemptive Purchase Notice” has the meaning given such term in Section 12.5.1.
“Preferred Interests” means Interests designated by the Board of Directors as
“Preferred Interests” with the rights and privileges (including the right to
receive the Accrued Dividend on or after January 1, 2021) set forth in this
Agreement and held by NAV CANADA US Subsidiary, the Additional Investors
Subsidiaries and/or any of their respective Permitted Transferees and which have
not been converted into Common Interests in accordance with the terms hereof.
“Primary Business” has the meaning given such term in Section 2.4.
“Proprietary Information Agreement” has the meaning given such term in Section
5.8.
“Qualified IPO” means a firm commitment underwritten offering of common stock or
comparable equity securities of the IPO Entity pursuant to an effective
registration statement under the Securities Act in which such common stock or
comparable equity securities will be listed on a national securities exchange
and the gross proceeds to the IPO Entity and selling Members (before
underwriting discounts, commissions, and fees) equal at least fifty million
dollars ($50,000,000).
“Redeemable Interest” means the Preferred Interest of a Member which has made no
Conversion Election with respect to such Preferred Interest prior to the
applicable Redemption Date.


11

--------------------------------------------------------------------------------




“Redeemable Iridium Interests” means an aggregate percentage of Common Interests
held by Iridium such that Iridium shall hold 21.778% of the Company’s Interests
upon the occurrence of the full Mandatory Iridium Redemption.
“Redemption Date” has the meaning given such term in Section 3.6.3.1.2.
“Redemption Price” has the meaning given such term in Section 3.6.3.2.
“Redemption Price Non-Payment Event” means a default in payment of the
Redemption Price when due pursuant to the terms hereof.
“Relation” means an individual’s spouse, siblings, lineal ancestors or lineal
descendants.
“Reorganization Plan” has the meaning given such term in Section 10.3.
“ROFR Buy Notice” has the meaning given such term in Section 11.2.1.5.
“ROFR Seller” has the meaning given such term in Section 11.2.1.1.
“Sale” has the meaning given such term in Section 6.12.1.2.
“Scheduled Redemption Date” has the meaning given such term in Section
3.6.3.1.1.
“Scheduled Redemption Notice” has the meaning given such term in Section
3.6.3.1.1.
“Second A&R Effective Date” has the meaning given such term in the first
paragraph of this Agreement.
“Second NAV CANADA Tranche Financing” means the purchase on or about June 27,
2013 by NAV CANADA through NAV CANADA US Subsidiary of an amount of Preferred
Interests which were then convertible into 13.6% of the Fully Diluted Company
Voting Interests for $40,000,000.
“Second ROFR Sale Notice” has the meaning given such term in Section 11.2.1.5.
“Strategic Advisory Committee” has the meaning given such term in Section 7.5.
“Tag-Along Notice” has the meaning given such term in Section 12.4.
“Tag-Along Sale” has the meaning given such term in Section 12.4.
“Tag-Along Seller” has the meaning given such term in Section 12.4.
“Tagging Member” has the meaning given such term in Section 12.4.1.
“tax matters partner” has the meaning given such term in Section 9.3.1.
“Tax Liability” has the meaning given such term in Section 9.3.4(b).


12

--------------------------------------------------------------------------------




“Tax Payments” has the meaning given such term in Section 4.5.
“Third A&R Effective Date” has the meaning given such term in the first
paragraph of this Agreement.
“Transfer” means any sale (including, without limitation, a sale by a trustee or
debtor in bankruptcy or arising out of any manner of creditor’s proceeding),
assignment, transfer (including, without limitation, a transfer by will or
intestate distribution or any court order for sale or transfer pursuant to a
decree including, without limitation, a divorce decree), exchange, mortgage,
pledge, foreclosure, execution, garnishment, attachment, sheriff’s sale, gift,
or other disposition or encumbrance (whether voluntarily or involuntarily or by
operation of law) of, or the granting of a security interest in, all or any
portion of a Member’s Interest or other interests in the Company.
“Treasury Regulations” means the final and temporary regulations promulgated
under the Code, as amended from time to time.
“Trigger Event” means (i) the delivery of a written notice by (x) NAV CANADA US
Subsidiary or (y) any of the Additional Investors Subsidiaries to the Company,
after delivery of the Trigger Event Notice by Iridium, notifying the Company
that NAV CANADA US Subsidiary and/or such Additional Investors Subsidiary elect
to have all of their respective Redeemable Interests redeemed pursuant to
Section 3.6.3.1.2, or (ii) any facts, occurrence, circumstance, event, change or
action that, in the good faith and reasonable determination of any NAV CANADA
Director and an Additional Investors Director (such determination to be set
forth in a written notice delivered to the Company and Iridium), would
reasonably be expected to result in the Company (x) becoming subject to or a
guarantor under the Iridium Credit Agreement or (y) for so long as the Company
is a “Subsidiary” (as defined in the Iridium Credit Agreement) of Iridium,
ceasing to be an Excluded Company.
“Trigger Event Notice” has the meaning given such term in Section 5.14.1.
“Unpaid Dividend,” with respect to a Member, means such Member’s Accrued
Dividend, if any, less all distributions to such Member pursuant to Sections
4.1.1.1 and 4.1.2.1.
“Unreturned Capital” means, with respect to any Member, the excess of Capital
Contributions made by such Member over all distributions and payments received
by such Member pursuant to Sections 3.6.3 (excluding the portion consisting of
Unpaid Dividends or Accrued Dividends) and 4.1.2.2.
“Voting Interests” means Common Interests and Preferred Interests.
Other terms defined in this Agreement have the meanings so given them.

ARTICLE 2
FORMATION OF LIMITED LIABILITY COMPANY


13

--------------------------------------------------------------------------------





2.1    Formation and Tax Classification. The Company has been formed as a
limited liability company under and pursuant to the Act. Each Member represents
and warrants that such Member is duly authorized to join in this Agreement and
that the person executing this Agreement on its behalf is duly authorized to do
so. The Members intend that the Company will be classified as a partnership for
U.S. federal, state and local income tax purposes and each Member and the
Company shall file all tax returns and shall otherwise take all tax positions in
a manner consistent with such treatment. The Members intend that the Company
shall not be a partnership (including, without limitation, a limited
partnership) for any other purpose.

2.2    Company Name. The name of the Company is Aireon LLC. The business of the
Company shall be conducted under such name or such other names as the Board of
Directors may from time to time determine in accordance with the terms hereof.

2.3    Term of Company. The term of the Company shall commence on the date of
the initial filing of the Certificate with the Secretary of State of the State
of Delaware and shall continue until the Company is terminated pursuant to this
Agreement or the laws of the State of Delaware.

2.4    Purposes. The purpose of the Company is to own and operate the Aireon
System (the “Primary Business”) and within and ancillary to the Primary Business
to engage in any lawful act, activity or business for which a limited liability
company may be formed under the Act.

2.5    Merger. Subject to the provisions of this Agreement, the Company may
merge with, or consolidate into, another limited liability company (organized
under the laws of the State of Delaware or any other state), a corporation
(organized under the laws of the State of Delaware or any other state) or other
business entity, regardless of whether the Company is the survivor of such
merger or consolidation.

ARTICLE 3
CAPITALIZATION; INTERESTS

3.1    Capital Contributions. Prior to or concurrently with the execution of
this Agreement, the Members have made the Capital Contributions as set forth in
the Member Register attached hereto. On the date hereof, the Members own
Interests in the class and in the amounts set forth in the Member Register. The
amount of Interests shall be adjusted in the Member Register from time to time
by the Board of Directors to the extent necessary to reflect accurately
exchanges, redemptions, Capital Contributions, the issuance of additional
Interests or similar events having an effect on a Member’s Interest occurring
after the date hereof in accordance with the terms of this Agreement.

3.2    Establishment and Determination of Capital Accounts. A capital account
(“Capital Account”) shall be established for each Member on the books of the
Company and maintained in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv). If any Interests (as defined herein) of a Member are
Transferred in accordance with the terms of this Agreement, the


14

--------------------------------------------------------------------------------




transferee shall succeed to the Capital Account of the transferor to the extent
the Capital Account related to such transferred Interests.

3.3    Negative Capital Accounts. Except as otherwise required by law, no Member
shall be required to pay to the Company or any other Member any deficit or
negative balance which may exist from time to time in such Member’s Capital
Account.

3.4    Company Capital. No Member shall be paid interest on any Capital
Contribution to the Company or on such Member’s Capital Account, and no Member
shall have any right (a) to demand the return of such Member’s Capital
Contribution or any other distribution from the Company (whether upon
resignation, withdrawal or otherwise), except to the extent provided in Article
9 or Section 3.6.3 or (b) to cause a partition of the Company’s assets. For the
avoidance of doubt, nothing in this Section 3.4 shall be construed to override
or contradict other rights to dividend accrual, distributions or redemption
payments expressly provided in this Agreement.

3.5    Loans by Members. No Member, as such, shall be required to lend any funds
to the Company. Any Member may, with the approval of the Board of Directors,
make loans to the Company, and any loan by a Member to the Company shall not be
considered to be a Capital Contribution.

3.6    Interests.
3.6.1    Authorized Interests. The ownership interests of the Members in the
Company are represented by “Interests”, including all benefits and rights to
which the Members holding such Interests are entitled as provided in this
Agreement or under the Act, including, without limitation, the right to receive
distributions, allocations of profits and losses and to vote, together with all
obligations of such Members holding such Interests to comply with the terms and
provisions of this Agreement. The Company is hereby authorized to create and
issue three classes of Interests designated as “Preferred Interests,”
“Non-Voting Preferred Interests” and “Common Interests” with the relative
rights, benefits and obligations thereof as set forth in this Agreement.
3.6.2    Authorization and Issuance of Interests. Subject to any Member approval
required by this Agreement (including Section 12.1) and subject to compliance
with Section 12.5, and notwithstanding Section 3.6.1, the Board of Directors
may, in accordance with the provisions hereof, authorize, create and issue
Interests in addition to those issued on or prior to the date hereof (including
additional classes and series of Interests), and fix and determine the relative
rights, preferences, powers, privileges and restrictions of such Interests. The
Board of Directors may, in accordance with the provisions hereof, determine the
Capital Contribution, if any, required to be made for such newly issued
Interests. Upon admission of an Additional Member, or increase or decrease in
the Interest held by an existing Member, in accordance with this Agreement, the
respective Interests of the other Members will be reduced or increased on a pro
rata basis based on


15

--------------------------------------------------------------------------------




their respective holding of Interests at the time of such admission or increase
or decrease, as applicable.
3.6.3    Mandatory Redemptions of Redeemable Interest.
3.6.3.1    The Company shall be obligated to redeem each Redeemable Interest
(the “Mandatory Redemption”) as follows:
3.6.3.1.1    to the extent it may lawfully do so, the Company shall redeem for
cash all of the Redeemable Interests in three (3) annual installments beginning
on January 2, 2021 and ending on the date two (2) years from such first
redemption date (each a “Scheduled Redemption Date”). The Company shall effect
such redemptions on (i) the first Scheduled Redemption Date by paying cash for
one-third of the recipient Member’s Redeemable Interest equal to one-third of
the sum of (a) the recipient Member’s Unreturned Capital attributable to such
Member’s Redeemable Interest, as of such Scheduled Redemption Date plus (b) any
Unpaid Dividends of the recipient Member attributable to such Member’s
Redeemable Interest, as of such Scheduled Redemption Date, (ii) the second
Scheduled Redemption Date by paying cash for one-half of the recipient Member’s
remaining Redeemable Interest equal to one-half of the sum of (a) the recipient
Member’s remaining Unreturned Capital attributable to such Member’s Redeemable
Interest, as of such Scheduled Redemption Date plus (b) any remaining Unpaid
Dividends of the recipient Member attributable to such Member’s remaining
Redeemable Interest, as of such Scheduled Redemption Date, and (iii) the third
Scheduled Redemption Date by paying cash for the recipient Member’s remaining
Redeemable Interest equal to the sum of (a) the recipient Member’s remaining
Unreturned Capital attributable to such Member’s Redeemable Interest, as of such
Scheduled Redemption Date plus (b) any remaining Unpaid Dividends of the
recipient Member attributable to such Member’s remaining Redeemable Interest, as
of such Scheduled Redemption Date. At least thirty (30) days but no more than
sixty (60) days prior to the first Scheduled Redemption Date, the Company shall
send a notice (a “Scheduled Redemption Notice”) to all holders of Redeemable
Interests setting forth (A) the Redemption Price payable for such Redeemable
Interest; and (B) the manner in which such holders will receive the Redemption
Price; or
3.6.3.1.2    upon the occurrence of a Trigger Event, the Company shall redeem
for cash all of the Redeemable Interests on or prior to the second (2nd)
Business Day after the occurrence of a Trigger Event (such date, the “Mandatory
Redemption Date” and each of the Mandatory Redemption Date or a Scheduled
Redemption Date, as applicable, a “Redemption Date”). The Company shall effect
such redemption on the Mandatory Redemption Date by paying cash for all of the
recipient Member’s Redeemable Interest equal to the sum of (a) the recipient
Member’s Unreturned Capital attributable to such Member’s Redeemable Interest,
as of the Mandatory Redemption Date plus (b) any Unpaid Dividends of the
recipient Member attributable to such Member’s Redeemable Interest, as of the
Mandatory Redemption Date.


16

--------------------------------------------------------------------------------




3.6.3.2    The total amount to be paid for each Redeemable Interest is
hereinafter referred to as the “Redemption Price” for such Redeemable Interest.
The relative dollar amounts paid to each Member participating in the Mandatory
Redemption shall be proportionate to the aggregate Redemption Price owed to each
such Member.
3.6.3.3    On a Redemption Date, the Company shall pay the applicable Redemption
Price to the Members holding Redeemable Interests.
3.6.3.4    If the assets of the Company available for redemption of the
applicable Redeemable Interests by law or otherwise on the applicable Redemption
Date are insufficient to redeem the applicable Redeemable Interests on the
applicable Redemption Date, the holders of such Redeemable Interests shall share
ratably in any assets available by law or otherwise for redemption of the
Redeemable Interests in proportion to the amounts that would be payable with
respect to the Interests owned by them if the Redeemable Interests to be so
redeemed on such Redemption Date were redeemed in full. The Company shall in
good faith use all reasonable efforts as expeditiously as possible to eliminate,
or obtain an exception, waiver or exemption from, any and all restrictions under
applicable law or otherwise that prevented the Company from paying any portion
of the Redemption Price and redeeming all of the outstanding Redeemable
Interests. At any time thereafter when additional funds of the Company are
available by law for the redemption of the Redeemable Interests, such funds will
be used, as soon as they become available, to redeem the balance of such
Redeemable Interests to be so redeemed in accordance with the terms hereof or
such portion thereof for which funds are available, on the basis set forth
above. If funds are not available by law or otherwise for the payment in full of
the Redemption Price for the Redeemable Interests to be so redeemed on the
Redemption Date, then the Company shall be obliged to make such partial
redemption so that the number of Redeemable Interests held by each holder shall
be reduced in an amount that shall bear the same ratio to the actual number of
Redeemable Interests required to be redeemed on such Redemption Date as the
number of Redeemable Interests then held by such holder bears to the aggregate
number of shares of Redeemable Interests then outstanding. If the Company fails
to redeem the Redeemable Interests and pay the full Redemption Price for which
redemption is required, then during the period from the Redemption Date through
the date on which such Interests that the Company failed to redeem on the
Redemption Date are actually redeemed and full payment of Redemption Price is
made, Accrued Dividends on such unredeemed Interests shall continue to accrue
and be cumulative as specified herein. For the avoidance of doubt, all
references in this Agreement to assets or cash not being available or sufficient
“by law or otherwise” or using similar language shall be understood to include
the situation, and the Company’s assets or cash shall be deemed not to be
available or sufficient “by law or otherwise,” where payment by the Company
would result in a default under the terms of any indebtedness of the Company or
where use of such assets or cash is restricted or prohibited by the terms of any
such indebtedness or agreements between the Company and its lenders.


17

--------------------------------------------------------------------------------




3.6.3.5    The Redemption Price of each Redeemable Interest shall be payable to
the order of the person whose name appears on Schedule A attached hereto as the
owner thereof. From and after the first Redemption Date, all rights of the
holders of such Redeemable Interests (except the right to receive the Redemption
Price (without interest)) shall cease and terminate with respect to such
Redeemable Interests; provided that in the event that any applicable Redemption
Price for a particular Redeemable Interest is not paid in full when due, as a
result of a Redemption Price Non-Payment Event, the rights of the holder of such
Redeemable Interest shall continue (including any entitlement to Accrued
Dividends, if any) as to a ratable portion of such Redeemable Interest, which
(as of any particular time) shall be equal to the product of such Redeemable
Interest multiplied by a fraction, the numerator of which is that portion of the
aggregate Redemption Price for such Redeemable Interest which has not been paid
in full, and the denominator of which is the aggregate Redemption Price for such
Redeemable Interest.
3.6.3.6    For the avoidance of doubt and notwithstanding anything to the
contrary set forth in this Agreement, the obligation of the Company to pay the
applicable Redemption Price on a Redemption Date shall not be affected by the
fact that the Hosting Cost Reimbursements have not been paid in full or any
default, deferral or failure of payment of Hosting Cost Reimbursements exists or
has occurred under the Hosting Cost Reimbursement Agreement.
3.6.4    Mandatory Redemptions of Redeemable Iridium Interests.
3.6.4.1    To the extent it may lawfully do so, the Company shall redeem for
cash all of the Redeemable Iridium Interests (the “Mandatory Iridium
Redemption”) as soon as sufficient funds are available following the payment of
all Hosting Cost Reimbursements then due and owing under the Hosting Cost
Reimbursement Agreement. The Company shall effect such redemption by paying cash
for the Redeemable Iridium Interests in the amount of $120,000,000.
3.6.4.2    The total amount to be paid for the Redeemable Iridium Interests is
hereinafter referred to as the “Iridium Redemption Price.”
3.6.4.3    If the assets of the Company available for redemption of the
Redeemable Iridium Interests by law or otherwise are insufficient to redeem the
Redeemable Iridium Interests, Iridium shall receive the portion of any assets
available by law or otherwise for redemption of the Redeemable Iridium
Interests. The Company shall in good faith use all reasonable efforts as
expeditiously as possible to eliminate, or obtain an exception, waiver or
exemption from, any and all restrictions under applicable law or otherwise that
prevented the Company from paying any portion of the Iridium Redemption Price
and redeeming all of the outstanding Redeemable Iridium Interests. At any time
thereafter when additional funds of the Company are available by law for the
redemption of the outstanding Redeemable Iridium Interests, such funds will be
used, as soon as they become available, to redeem the balance of such Redeemable
Iridium Interests to be so redeemed in accordance with the terms hereof or such
portion thereof for which funds are available, on the basis set forth above. If
funds are not available by law or otherwise for the payment in full


18

--------------------------------------------------------------------------------




of the Iridium Redemption Price for the Redeemable Iridium Interests to be so
redeemed on any date, then the Company shall be obliged to make a partial
redemption of the Redeemable Iridium Interests.
3.6.4.4    Upon full redemption of the Redeemable Iridium Interests, Iridium
shall hold 21.778% of the Company’s Interests in the form of Common Interests
(assuming that no other Members have converted their Preferred Interests into
Common Interests or transferred or redeemed their Interests in accordance with
this Agreement), and the holdings of Company Interests (whether Preferred
Interests or Common Interests, for example if such Member has made its
Conversion Election) of the other Members will be increased on a pro rata basis.
An example of such adjustments, based upon a full redemption for cash all of the
Redeemable Iridium Interests, based upon the Interests held by Members as of the
Third A&R Effective Date, is set forth in the table below:
Investor
Pre-Redemption Interests
Post-Redemption Interests
Iridium Satellite LLC
35.739%
21.778%
NAV CANADA Satellite, Inc.
37.198%
45.333%
ENAV North Atlantic LLC
9.143%
11.111%
IAA North Atlantic Inc.
4.389%
5.333%
NAVIAIR Surveillance A/S
4.389%
5.333%
NATS (USA) Inc.
9.143%
11.111%
Total Ownership %
100.000%
100.000%

In the event of one or more partial redemptions pursuant to Section 3.6.4.3, the
pro rata adjustments provided for in this Section 3.6.4.4 would be applied to
reflect each partial redemption.
3.6.4.5    For the avoidance of doubt and notwithstanding anything to the
contrary set forth in this Agreement, except for Mandatory Redemptions or as set
forth in Section 4.1.2, prior to the Mandatory Iridium Redemption of all
Redeemable Iridium Interests, the Company shall not make any other redemption of
Interests or any dividends or distributions to any Members.
3.6.5    Incentive Plan. Subject to approval by the Members holding Preferred
Interests pursuant to Section 12.1, the Board of Directors may be authorized to
create an incentive plan (the “Plan”) pursuant to which the Chief Executive
Officer, subject to prior approval by the Board of Directors pursuant to Section
6.12.1, may grant nonvoting, participation or profit sharing rights of the
Company’s appreciated value to employees, directors and other service providers
of the Company, subject to such vesting and other restrictions as the Board of
Directors may deem appropriate (all such rights, “Participation Rights”). In no
event shall any Participation Rights or other rights under such plan constitute
Interests, Interest Equivalents or other equity of the Company.
3.6.6    Revision of Member Register upon Issuance of New Interests. When new
Interests are issued as permitted by the terms of this Agreement, the Member
Register shall be updated by the Board of Directors in accordance with the terms
hereof to reflect such issuance.


19

--------------------------------------------------------------------------------




3.6.7    Interest Certificates. The Interests shall be uncertificated.

3.7    Guarantees.
3.7.1    NAV CANADA. NAV CANADA hereby fully, irrevocably, absolutely and
unconditionally guarantees, for the benefit of the Company, the prompt and
complete payment and performance by NAV CANADA US Subsidiary of its obligations
when due under this Agreement and any other agreements between NAV CANADA US
Subsidiary and the Company (collectively, the “NAV CANADA US Subsidiary
Obligations”) in accordance with the terms hereof. This guaranty shall be a
full, unconditional, irrevocable, absolute and continuing guaranty of payment
and performance of the obligations of NAV CANADA US Subsidiary. If NAV CANADA US
Subsidiary fails to perform any NAV CANADA US Subsidiary Obligations requiring
payment, in whole or in part, when such NAV CANADA US Subsidiary Obligations are
due, NAV CANADA shall promptly pay such NAV CANADA US Subsidiary Obligations in
lawful money of the United States. NAV CANADA shall pay such amount within five
(5) Business Days of receipt of demand for payment from the Company. The Company
may enforce its rights under this guaranty without first suing NAV CANADA US
Subsidiary or joining NAV CANADA US Subsidiary in any suit against NAV CANADA,
or enforcing any rights and remedies against NAV CANADA US Subsidiary or
otherwise pursuing or asserting any claims or rights against NAV CANADA US
Subsidiary or any other Person or entity or any of its or their property which
may also be liable with respect to the matters for which NAV CANADA is liable
hereunder.
3.7.2    ENAV. Enav hereby fully, irrevocably, absolutely and unconditionally
guarantees, for the benefit of the Company, the prompt and complete payment and
performance by Enav US Subsidiary of its obligations when due under this
Agreement and any other agreements between Enav US Subsidiary and the Company
(collectively, the “Enav US Subsidiary Obligations”) in accordance with the
terms hereof. This guaranty shall be a full, unconditional, irrevocable,
absolute and continuing guaranty of payment and performance of the obligations
of Enav US Subsidiary. If Enav US Subsidiary fails to perform any Enav US
Subsidiary Obligations requiring payment, in whole or in part, when such Enav US
Subsidiary Obligations are due, Enav shall promptly pay such Enav US Subsidiary
Obligations in lawful money of the United States. Enav shall pay such amount
within five (5) Business Days of receipt of demand for payment from the Company.
The Company may enforce its rights under this guaranty without first suing Enav
US Subsidiary or joining Enav US Subsidiary in any suit against Enav, or
enforcing any rights and remedies against Enav US Subsidiary or otherwise
pursuing or asserting any claims or rights against Enav US Subsidiary or any
other Person or entity or any of its or their property which may also be liable
with respect to the matters for which Enav is liable hereunder.
3.7.3    IAA. IAA hereby fully, irrevocably, absolutely and unconditionally
guarantees, for the benefit of the Company, the prompt and complete payment and
performance by IAA US Subsidiary of its obligations when due under this
Agreement and any other agreements between IAA US Subsidiary and the Company
(collectively, the “IAA US Subsidiary Obligations”)


20

--------------------------------------------------------------------------------




in accordance with the terms hereof. This guaranty shall be a full,
unconditional, irrevocable, absolute and continuing guaranty of payment and
performance of the obligations of IAA US Subsidiary. If IAA US Subsidiary fails
to perform any IAA US Subsidiary Obligations requiring payment, in whole or in
part, when such IAA US Subsidiary Obligations are due, IAA shall promptly pay
such IAA US Subsidiary Obligations in lawful money of the United States. IAA
shall pay such amount within five (5) Business Days of receipt of demand for
payment from the Company. The Company may enforce its rights under this guaranty
without first suing IAA US Subsidiary or joining IAA US Subsidiary in any suit
against IAA, or enforcing any rights and remedies against IAA US Subsidiary or
otherwise pursuing or asserting any claims or rights against IAA US Subsidiary
or any other Person or entity or any of its or their property which may also be
liable with respect to the matters for which IAA is liable hereunder.
3.7.4    Naviair. Naviair hereby fully, irrevocably, absolutely and
unconditionally guarantees, for the benefit of the Company, the prompt and
complete payment and performance by Naviair Subsidiary of its obligations when
due under this Agreement and any other agreements between Naviair Subsidiary and
the Company (collectively, the “Naviair Subsidiary Obligations”) in accordance
with the terms hereof. This guaranty shall be a full, unconditional,
irrevocable, absolute and continuing guaranty of payment and performance of the
obligations of Naviair Subsidiary. If Naviair Subsidiary fails to perform any
Naviair Subsidiary Obligations requiring payment, in whole or in part, when such
Naviair Subsidiary Obligations are due, Naviair shall promptly pay such Naviair
Subsidiary Obligations in lawful money of the United States. Naviair shall pay
such amount within five (5) Business Days of receipt of demand for payment from
the Company. The Company may enforce its rights under this guaranty without
first suing Naviair Subsidiary or joining Naviair Subsidiary in any suit against
Naviair, or enforcing any rights and remedies against Naviair Subsidiary or
otherwise pursuing or asserting any claims or rights against Naviair Subsidiary
or any other Person or entity or any of its or their property which may also be
liable with respect to the matters for which Naviair is liable hereunder.
3.7.5    NATS. NATS hereby fully, irrevocably, absolutely and unconditionally
guarantees, for the benefit of the Company, the prompt and complete payment and
performance by NATS US Subsidiary of its obligations when due under this
Agreement and any other agreements between NATS US Subsidiary and the Company
(collectively, the “NATS US Subsidiary Obligations”) in accordance with the
terms hereof. This guaranty shall be a full, unconditional, irrevocable,
absolute and continuing guaranty of payment and performance of the obligations
of NATS US Subsidiary. If NATS US Subsidiary fails to perform any NATS US
Subsidiary Obligations requiring payment, in whole or in part, when such NATS US
Subsidiary Obligations are due, NATS shall promptly pay such NATS US Subsidiary
Obligations in lawful money of the United States. NATS shall pay such amount
within five (5) Business Days of receipt of demand for payment from the Company.
The Company may enforce its rights under this guaranty without first suing NATS
US Subsidiary or joining NATS US Subsidiary in any suit against NATS, or
enforcing any rights and remedies against NATS US Subsidiary or otherwise
pursuing or asserting any claims or rights


21

--------------------------------------------------------------------------------




against NATS US Subsidiary or any other Person or entity or any of its or their
property which may also be liable with respect to the matters for which NATS is
liable hereunder.

ARTICLE 4
DISTRIBUTIONS; ALLOCATIONS OF PROFITS AND LOSSES

4.1    Distributions and Payments.
4.1.1    Distributions of Available Cash. Subject to the terms of this
Agreement, if approved by the Board of Directors in accordance with Section
6.12.1, the Board of Directors shall cause the Company to distribute Available
Cash with respect to a fiscal quarter or such shorter period of time as
determined by the Board of Directors from time to time to the Members. Except as
otherwise provided in Section 4.1.3, any such distributions of Available Cash
shall be made to the Members in the following manner and priority:
4.1.1.1    First, to the Members holding Preferred Interests and Non-Voting
Preferred Interests in proportion to their respective Unpaid Dividends, if any,
until all Unpaid Dividends as of such date have been paid.
4.1.1.2    Then, to the Members holding Common Interests in proportion to their
respective Percentage Interests in Common Interest as of the time of such
distribution.
4.1.1.3    Notwithstanding anything to the contrary set forth herein, except
pursuant to Section 4.1.2, in no event shall the Company make any distributions
on any Common Interest prior to January 1, 2021.
4.1.2    Liquidation Event Distributions. After satisfaction or discharge of all
the debts, liabilities and obligations of the Company (including, without
limitation, all expenses incurred in the Liquidation Event and setting aside any
reserves needed for contingent or deferred liabilities all as determined by the
Board of Directors in accordance with Section 6.12), the remaining proceeds of a
Liquidation Event available for distribution to the Members shall be distributed
amongst the Members in the following manner and priority:
4.1.2.1    First, to the Members holding Preferred Interests and Non-Voting
Preferred Interests in proportion to their respective Percentage Interests in
Preferred Interest and Non-Voting Preferred Interest until each Member’s Unpaid
Dividend, as of such date of distribution, is zero.
4.1.2.2    Then, to the Members holding Preferred Interests and Non-Voting
Preferred Interests in proportion to their respective Percentage Interests in
Preferred Interest and Non-Voting Preferred Interest, until each Member’s
Unreturned Capital is zero.


22

--------------------------------------------------------------------------------




4.1.2.3    Then, to the Members holding Common Interests in proportion to their
respective Percentage Interests in Common Interest as of the time of such
distribution.
4.1.3    Limitations on Distributions; Special Rules. Notwithstanding any other
provision of this Agreement:
4.1.3.1    No distribution (including distributions in redemption of Interests
or upon Dissolution) shall be made to any Member to the extent that, after
giving effect to the distribution, all liabilities of the Company (other than
liabilities to Members on account of their Interests) would exceed the fair
market value of the Company’s assets.
4.1.3.2    In the event an Additional Member is admitted to the Company after
the beginning of any particular fiscal period (including the beginning of a
month), the Board of Directors may, in its sole discretion, allow such
Additional Member to participate in all distributions attributable to such
fiscal period, including distributions made prior to such Additional Member’s
admission to the Company. The Board of Directors may effectuate such
participation in whatever manner they deem appropriate, including, without
limitation, by specially allocating subsequent distributions away from existing
Members to such Additional Member, or by holding back a portion of prior
distributions in anticipation of an Additional Member’s admission, and then
making a special distribution of such held-back amounts solely to the Additional
Member.
4.1.3.3    To the extent that the Board determines to distribute property
in-kind, either pursuant to Section 4.1.1 or 4.1.2, such property’s fair market
value shall be determined by the Board of Directors in good faith and any
distribution which includes such in-kind property shall be apportioned in a
manner such that the recipients of such distribution receive a proportionate
share (based on the relative dollar amounts distributable to each such recipient
in such distribution) of any cash and of the relative fair market value of each
class or type of in-kind property constituting a part of such distribution,
unless a different apportionment is agreed by each Member participating in such
distribution. The value of such non-cash proceeds shall be equal to the fair
market value of the non-cash proceeds at the time of the distribution as
determined in good faith by the Board.
4.1.3.4    Except as otherwise provided in Section 5.4.5, the holder of a Common
Interest which was formerly a Preferred Interest shall not be entitled to any
adjustments in respect of previous distributions on Common Interests, and shall
share only in such Member’s Common Interest percentage of any distributions made
pursuant to Section 4.1.1.2 and 4.1.2.3 after such Member makes the Conversion
Election. The apportionment of any particular distribution made pursuant to
Section 4.1.1.2 or 4.1.2.3 will be based on the Members’ respective Percentage
Interest in Common Interest at the time of such distribution, regardless of
whether a Member’s previous Percentage Interest in Common Interest was lower or
higher.


23

--------------------------------------------------------------------------------




4.1.3.5    Notwithstanding anything to the contrary herein, no Preferred
Interest shall be entitled to receive distributions under both Section 4.1.2.2
and 4.1.2.3. Except as provided in Section 4.1.1.3, if a Preferred Interest is
still eligible for a Conversion Election as of the date of a distribution
pursuant to such Sections, the holder of such Preferred Interest shall be
required to choose between (i) making a Conversion Election and receiving
distributions (if any) pursuant to Section 4.1.2.3, and (ii) not making a
Conversion Election and receiving distributions (if any) pursuant to Section
4.1.2.2.
4.1.3.6    For the avoidance of doubt, the Company’s obligation to pay any
Unpaid Dividends pursuant to Section 5.4.4 shall have priority over any
distribution pursuant to Section 4.1.

4.2    Allocation of Profits and Losses. After applying Section 4.3, the
Company’s Net Profit and Net Loss (and, if determined by the Board in
consultation with the Company’s tax advisors, individual component items
thereof) for any Accounting Period shall be allocated among the Members in such
a manner that, as of the end of such Accounting Period and to the extent
possible with respect to each Member, each Member’s Adjusted Capital Account
shall be equal to the respective net amounts, positive or negative, which would
be distributed to them or for which they would be liable to the Company under
this Agreement, determined as if the Company were to: (A) liquidate all of the
assets of the Company for an amount equal to their Book Value and (B) distribute
the proceeds of such liquidation in the manner described in Section 4.1.2 of
this Agreement.

4.3    Regulatory and Special Allocations. Notwithstanding the provisions of
Section 4.2, Net Profit, Net Loss and items thereof shall be allocated to the
Members in the manner and to the extent required by the Treasury Regulations
under Section 704 of the Code, including without limitation, the provisions
thereof dealing with minimum gain chargebacks, partner minimum gain chargebacks,
qualified income offsets, partnership nonrecourse deductions, partner
nonrecourse deductions, forfeiture allocations, and the provisions dealing with
deficit capital accounts in Sections 1.704-2(g)(1), 1.704-2(i)(5), and
1.704-1(b)(2)(ii)(d).

4.4    Tax Allocations; Code Section 704(c). The income, gains, losses,
deductions and expenses of the Company shall be allocated, for federal, state
and local income tax purposes, among the Members in accordance with the
allocation of such income, gains, losses, deductions and expenses among such
Members for computing their Capital Accounts, except that if any such allocation
is not permitted by the Code or other applicable law, the Company’s subsequent
income, gains, losses, deductions and expenses shall be allocated among the
Members for tax purposes to the extent permitted by the Code and other
applicable law, so as to reflect as nearly as possible the allocation set forth
herein in computing their Capital Accounts.
Notwithstanding the previous sentence, such items shall be allocated among the
Members in a different manner to the extent required by Code Section 704(c) and
the Treasury Regulations thereunder (dealing with contributed property),
Treasury Regulations Sections 1.704-1(b)(2)(iv)(f)


24

--------------------------------------------------------------------------------




(dealing with property having a book value different than its tax basis) and
1.704-1(b)(4)(ii) (dealing with tax credit items). The Members agree that, for
purposes of Section 704(c) of the Code, with respect to tax items attributable
to any book-tax differences (whether from property contributed to the Company or
resulting from revaluations of Company property), the Company will use the
“remedial method” as described in Treasury Regulations Section 1.704-3(d) unless
the Board directs (subject to Section 6.12.2.1) the Company to use a method
other than the remedial method. Allocations pursuant to this Section 4.4 are
solely for purposes of federal, state and local taxes and shall not affect, or
in any way be taken into account in computing, any Member’s Capital Account or
share of profits, losses, other items or distributions pursuant to any
provisions of this Agreement.

4.5    Tax Payments. If and to the extent the Company is required by law (as
determined in good faith by the Board of Directors) to make payments with
respect to any Member in amounts required to discharge any legal obligation of
the Company owed to any governmental authority with respect to any federal,
state or local tax liability of such Member arising as a result of such Member’s
interest in the Company (“Tax Payments”), then such Member shall be required to
promptly pay to the Company an amount of cash equal to such Tax Payments, and
the Company shall be entitled to withhold such amount from distributions,
redemption or sale proceeds payable to such Member in the event such Member
fails to promptly make such payment to the Company.

ARTICLE 5
MEMBERS

5.1    Number. The Company shall at all times have one or more Members, who
shall constitute the “Members” of the Company for all purposes of the Act. Each
Person identified as a Member on the Member Register either is hereby admitted
as a member of the Company or hereby continues as a member of the Company, as
applicable, effective as of the Third A&R Effective Date.

5.2    Members’ Voting Rights. Except as otherwise provided herein (including
Section 12.1), the Board of Directors may, but shall have no duty to, consult
with the Members as to matters concerning the Company and its business and may
take the advice and counsel of the Members so consulted into account when making
decisions and acting with respect to such matters.

5.3    Required Vote. Subject to the other provisions contained herein, any
action requiring the approval of the Members shall require the affirmative vote
of a Majority-In-Interest of the Members in order to constitute the action of or
approval by the Members. In the case of approval by the Members of a particular
class of Interests, such approval shall require the affirmative vote of a
Majority-In-Interest of the Members holding such class of Interests. Except as
otherwise provided by law, any action or vote of the Members may be taken by a
consent in writing setting forth the action or vote so taken and signed by
Members holding the requisite Interests entitled to vote necessary to authorize
or take such action.

5.4    Conversion Election.


25

--------------------------------------------------------------------------------




5.4.1    Optional Conversion Election. Subject to and in compliance with the
provisions of this Section 5.4, any Member holding Preferred Interests may at
any time and from time to time elect to convert all or a portion of such
Member’s Preferred Interests into Common Interests (each, a “Conversion
Election”). That portion of a Preferred Interest for which a Conversion Election
is made shall, upon delivery of the notice described in Section 5.4.2,
automatically become a Common Interest without further action on the part of the
holder or the Company.
5.4.2    Exercise of Conversion Election Privilege. To make a Conversion
Election, a Member shall give written or electronic notice (including email,
provided the following language appears in the subject line of the email:
“AIREON FORMAL CONVERSION ELECTION NOTICE”, and via facsimile transmission) of
such election to the Company at the principal office of the Company. Such notice
shall also specify the portion of such Member’s Interest with respect to which
the Conversion Election applies. The Business Day that the Company receives such
written or electronic notice shall be the “Election Date” for such Member’s
Conversion Election. Such Conversion Election shall be deemed effective as of
the Election Date.
5.4.3    Mandatory Conversion Upon IPO. Subject to fulfilling the requirements
set forth in Section 10.3, immediately prior to the initial public offering of
the Company, all outstanding Preferred Interests shall convert into Common
Interests (an “IPO Conversion”).
5.4.4    Treatment of Unpaid Dividends Upon Conversion Election. The Company
will pay an electing Member’s Unpaid Dividend with respect to the portion of
such Member’s Preferred Interest for which a Conversion Election or IPO
Conversion, as applicable, is made within five (5) Business Days of such
Member’s Conversion Election or IPO Conversion, as applicable; provided that if
such payment by the Company would result in a default under the terms of any
indebtedness of the Company or the Company is unable to pay such Accrued
Dividends due to insufficient Available Cash, then such payment will be made
within five (5) Business Days of the removal of such restriction, or the
achievement of Available Cash, as applicable; provided that any such Unpaid
Dividend shall accrue interest beginning on the 6th Business Day after such
Member’s Conversion Election or IPO Conversion, as applicable, at a rate equal
to the lesser of (i) LIBOR, plus three and one-half percent (3.5%), or (ii) six
percent (6.0%), per annum until fully paid.
5.4.5    Certain Adjustments to Preferred Interests. The Preferred Interests
shall also be subject to adjustment as follows:
5.4.5.1    If the Company shall at any time or from time to time, prior to
conversion of any Preferred Interests (x) make a distribution on the outstanding
Common Interests payable in Interests, (y) subdivide, split or combine the
outstanding Common Interests (with no corresponding subdivision, split or
combination of the Preferred Interests), or (z) issue any Interests in a
reclassification or recapitalization of the Common Interest, then, and in each
such case, the


26

--------------------------------------------------------------------------------




Preferred Interests shall be adjusted (and any other appropriate actions shall
be taken by the Company) so that the Members holding any Preferred Interests
thereafter surrendered for conversion shall be entitled to receive the amount of
Common Interests or other securities of the Company that such Member would have
owned or would have been entitled to receive upon or by reason of any of the
events described above, had such Preferred Interests been converted immediately
prior to the occurrence of such event. An adjustment made pursuant to this
Section 5.4.5.1 shall become effective retroactively (1) in the case of any such
distribution, to a date immediately following the close of business on the
record date for the determination of holders of Common Interests entitled to
receive such distribution or (2) in the case of any such subdivision, split,
combination, reclassification or recapitalization, to the close of business on
the day upon which such action becomes effective.
5.4.5.2    In case of any merger or consolidation of the Company (other than a
Liquidation Event) or any capital reorganization, reclassification or other
change of outstanding Interests, the Company shall execute and deliver to each
Member holding Preferred Interests, at least ten (10) Business Days prior to
effecting such transaction, a certificate signed by a duly authorized officer of
the Company, stating that each such Member holding Preferred Interests shall
have the right to receive in such transaction, in exchange for each Preferred
Interest, a security identical to (or not less favorable than) the Preferred
Interest, and provision shall be made therefor in the agreement, if any,
relating to such transaction. Any certificate delivered pursuant to this Section
5.4.5.2 shall provide for adjustments which shall be as nearly equivalent as may
be practicable to the adjustments provided for in other paragraphs of this
Section 5.4.5.
5.4.5.3    If the Company at any time or from time to time, prior to the
conversion of any Preferred Interests, shall take any action affecting the
Common Interests similar to or having an effect similar to any of the actions
described in the foregoing paragraphs of this Section 5.4.5 (but not including
any action described in any such paragraphs), and the Board of Directors in good
faith determines that it would be equitable in the circumstances to adjust the
Preferred Interests as a result of such action, then, and in each such case, the
Preferred Interests shall be adjusted in such manner and at such time as the
Board of Directors in good faith determines would be equitable in the
circumstances (such determination to be evidenced in a resolution, a copy of
which shall be delivered to the Members holding Preferred Interests). Upon any
adjustment of the Preferred Interests, the Company shall, within a reasonable
period (not to exceed ten (10) days) following the transactions giving rise to
such adjustment, deliver to each Member holding Preferred Interests a
certificate, signed by a duly authorized officer of the Company, setting forth
in reasonable detail the event requiring the adjustment and the method by which
such adjustment was calculated and specifying the increased or decreased of the
Preferred Interests then in effect following such adjustment.

5.5    Effect of Incapacity. Except as otherwise provided herein, the Incapacity
of a Member shall not dissolve or terminate the Company. In the event of such
Incapacity, the executor, administrator, guardian, trustee or other personal
representative of the Incapacitated Member shall


27

--------------------------------------------------------------------------------




be deemed to be the assignee of such Member’s Interests and interest in capital
and may, upon approval of the Board of Directors, become a Member. For purposes
of this Section 5.5, “Incapacity” or “Incapacitated” means (i) with respect to a
natural Person, the bankruptcy, death, incompetency or insanity of such
individual, and (ii) with respect to any other Person, the bankruptcy,
liquidation, dissolution or termination of such Person.

5.6    Representations and Warranties of Members, NAV CANADA and the Additional
Investors.
5.6.1    Each Member hereby severally but not jointly represents and warrants to
and acknowledges with the Company that:
5.6.1.1    such Member has such knowledge and experience in financial and
business matters and is capable of evaluating the merits and risks of an
investment in the Company and making an informed investment decision with
respect thereto;
5.6.1.2    such Member is able to bear the economic and financial risk of an
investment in the Company for an indefinite period of time;
5.6.1.3    such Member has sufficient funds and/or credit arrangements available
to enable such Member to make the Capital Contributions contemplated by this
Agreement;
5.6.1.4    such Member is acquiring Interests in the Company for investment only
and not with a view to, or for resale in connection with, any distribution to
the public or public offering thereof;
5.6.1.5    to the extent such Member has been provided with forecasts, models or
projections relating to the Company and its future financial or operating
performance prepared by the Company before acquiring any Interests in the
Company, such Member acknowledges that there are uncertainties inherent in
attempting to make such forecasts, models and/or projections, that such Member
is familiar with such uncertainties and that such Member is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
forecasts, models and/or projections so furnished to it, including the
reasonableness of the assumptions underlying such forecasts, models and/or
projections;
5.6.1.6    the interests in the Company have not been registered under the
securities laws of any jurisdiction and cannot be disposed of unless they are
subsequently registered and/or qualified under applicable securities laws and
the provisions of this Agreement have been complied with;
5.6.1.7    the execution, delivery and performance of this Agreement have been
duly authorized by such Member and do not require such Member to obtain any
consent or approval that has not been obtained and do not contravene or result
in a default under any provision


28

--------------------------------------------------------------------------------




of any law or regulation applicable to such Member or other governing documents
or any agreement or instrument to which such Member is a party or by which such
Member is bound; and
5.6.1.8    assuming due authorization, execution and delivery of the other
parties hereto, this Agreement is valid, binding and enforceable against such
Member in accordance with its terms.
5.6.2    NAV CANADA hereby represents and warrants to and acknowledges with the
Company that:
5.6.2.1    NAV CANADA is duly organized and validly existing under the laws of
Canada and has all requisite power and authority to carry on its business as now
conducted, to own and use the properties owned and used by it and to enter into
this Agreement;
5.6.2.2    NAV CANADA is solvent and no receiver or receiver and manager has
been appointed over any part of its assets and no such appointment has been
threatened;
5.6.2.3    NAV CANADA is not in liquidation or statutory management and no
proceedings have been brought or threatened and no resolution has been passed or
other step taken for the purposes of appointing a liquidator of NAV CANADA;
5.6.2.4    the execution, delivery and performance of this Agreement by NAV
CANADA have been duly authorized by NAV CANADA and do not require NAV CANADA to
obtain any consent or approval that has not been obtained and do not contravene
or result in a default under any provision of any law or regulation applicable
to NAV CANADA or other governing documents or any agreement, instrument or deed
or any writ, order or injunction, or judgment to which NAV CANADA is a party or
is subject or by which NAV CANADA is bound; and
5.6.2.5    assuming due authorization, execution and delivery of the other
parties hereto, this Agreement is valid, binding and enforceable against NAV
CANADA in accordance with its terms.
5.6.3    Enav hereby represents and warrants to and acknowledges with the
Company that:
5.6.3.1    Enav is duly organized and validly existing under the laws of the
Italian Republic and has all requisite power and authority to carry on its
business as now conducted, to own and use the properties owned and used by it
and to enter into this Agreement;
5.6.3.2    Enav is solvent and no receiver or receiver and manager has been
appointed over any part of its assets and no such appointment has been
threatened;


29

--------------------------------------------------------------------------------




5.6.3.3    Enav is not in liquidation or statutory management and no proceedings
have been brought or threatened and no resolution has been passed or other step
taken for the purposes of appointing a liquidator of Enav;
5.6.3.4    the execution, delivery and performance of this Agreement by Enav
have been duly authorized by Enav and do not require Enav to obtain any consent
or approval that has not been obtained and do not contravene or result in a
default under any provision of any law or regulation applicable to Enav or other
governing documents or any agreement, instrument or deed or any writ, order or
injunction, or judgment to which Enav is a party or is subject or by which Enav
is bound; and
5.6.3.5    assuming due authorization, execution and delivery of the other
parties hereto, this Agreement is valid, binding and enforceable against Enav in
accordance with its terms.
5.6.4    IAA hereby represents and warrants to and acknowledges with the Company
that:
5.6.4.1    IAA is duly organized and validly existing under the laws of the
Republic of Ireland and has all requisite power and authority to carry on its
business as now conducted, to own and use the properties owned and used by it
and to enter into this Agreement;
5.6.4.2    IAA is solvent and no receiver or receiver and manager has been
appointed over any part of its assets and no such appointment has been
threatened;
5.6.4.3    IAA is not in liquidation or statutory management and no proceedings
have been brought or threatened and no resolution has been passed or other step
taken for the purposes of appointing a liquidator of IAA;
5.6.4.4    the execution, delivery and performance of this Agreement by IAA have
been duly authorized by IAA and do not require IAA to obtain any consent or
approval that has not been obtained and do not contravene or result in a default
under any provision of any law or regulation applicable to IAA or other
governing documents or any agreement, instrument or deed or any writ, order or
injunction, or judgment to which IAA is a party or is subject or by which IAA is
bound; and
5.6.4.5    assuming due authorization, execution and delivery of the other
parties hereto, this Agreement is valid, binding and enforceable against IAA in
accordance with its terms.
5.6.5    Naviair hereby represents and warrants to and acknowledges with the
Company that:


30

--------------------------------------------------------------------------------




5.6.5.1    Naviair is duly organized and validly existing under the laws of the
Kingdom of Denmark and has all requisite power and authority to carry on its
business as now conducted, to own and use the properties owned and used by it
and to enter into this Agreement;
5.6.5.2    Naviair is solvent and no receiver or receiver and manager has been
appointed over any part of its assets and no such appointment has been
threatened;
5.6.5.3    Naviair is not in liquidation or statutory management and no
proceedings have been brought or threatened and no resolution has been passed or
other step taken for the purposes of appointing a liquidator of Naviair;
5.6.5.4    the execution, delivery and performance of this Agreement by Naviair
have been duly authorized by Naviair and do not require Naviair to obtain any
consent or approval that has not been obtained and do not contravene or result
in a default under any provision of any law or regulation applicable to Naviair
or other governing documents or any agreement, instrument or deed or any writ,
order or injunction, or judgment to which Naviair is a party or is subject or by
which Naviair is bound; and
5.6.5.5    assuming due authorization, execution and delivery of the other
parties hereto, this Agreement is valid, binding and enforceable against Naviair
in accordance with its terms.
5.6.6    NATS hereby represents and warrants to and acknowledges with the
Company that:
5.6.6.1    NATS is a public limited company duly organized and validly existing
under the laws of England and Wales and has all requisite power and authority to
carry on its business as now conducted, to own and use the properties owned and
used by it and to enter into this Agreement;
5.6.6.2    NATS is solvent and no receiver or receiver and manager has been
appointed over any part of its assets and no such appointment has been
threatened;
5.6.6.3    NATS is not in liquidation or statutory management and no proceedings
have been brought or threatened and no resolution has been passed or other step
taken for the purposes of appointing a liquidator of NATS;
5.6.6.4    the execution, delivery and performance of this Agreement by NATS
have been duly authorized by NATS and do not require NATS to obtain any consent
or approval that has not been obtained and do not contravene or result in a
default under any provision of any law or regulation applicable to NATS or other
governing documents or any agreement, instrument or deed or any writ, order or
injunction, or judgment to which NATS is a party or is subject or by which NATS
is bound; and


31

--------------------------------------------------------------------------------




5.6.6.5    assuming due authorization, execution and delivery of the other
parties hereto, this Agreement is valid, binding and enforceable against NATS in
accordance with its terms.

5.7    Investment Opportunities. Notwithstanding any duty existing at law or in
equity (including any fiduciary duties), no Member shall have any obligation to
offer investment opportunities to the Company or any other Member.

5.8    Confidentiality. As to so much of the information and other material
furnished under or in connection with this Agreement (whether furnished before,
on or after the date hereof) as constitutes or contains confidential business,
financial or other information of the Company or any subsidiary, each of the
Members, NAV CANADA, each Additional Investor and the Company covenants for
itself and its directors, managers, officers, members and partners, that it will
not disclose (and will prevent its employees, counsel, accountants and other
representatives from disclosing) such information except as authorized in
writing in advance by the Board of Directors; provided, however, that each
Member, NAV CANADA and each Additional Investor may disclose or deliver any
information or other material disclosed to or received by it should such Member,
NAV CANADA or such Additional Investor be advised by its counsel that such
disclosure or delivery is required by law, regulation or judicial or
administrative order. This obligation shall survive termination of this
Agreement. The Members, NAV CANADA and each Additional Investor acknowledge that
some or all Members, NAV CANADA and some or all of the Additional Investors may
be subject to other written agreements with the Company concerning the
confidentiality of proprietary information (a “Proprietary Information
Agreement”). Each Member, NAV CANADA and each Additional Investor agrees to
abide by any such Proprietary Information Agreement to which it is subject.
Where the provisions of a Proprietary Information Agreement and this Section
conflict, the Proprietary Information Agreement will control as to the
obligations of the Member, NAV CANADA and each Additional Investor, as
applicable, to which such Proprietary Information Agreement applies.

5.9    Noncompetition. Each Member, NAV CANADA and each Additional Investor
agrees (i) not to engage in competition with the Company and/or any of its
Affiliates, either directly or indirectly, in any manner or capacity, as
adviser, principal, agent, affiliate, promoter, partner, officer, director,
employee, stockholder, owner, co-owner, consultant, or member of any association
or otherwise, in any phase of the Primary Business, and (ii) not to acquire,
assume or participate in, directly or indirectly, any position, investment or
interest in any company, person or entity that is, directly or indirectly, in
competition with the Primary Business of the Company or any of its Affiliates
except for passive investments of 1% or less of the outstanding voting
securities of a company listed on the NYSE, AMEX or Nasdaq National Market;
provided, however, that notwithstanding anything to the contrary set forth
herein, nothing in this Section 5.9 shall be deemed to restrict or prohibit NAV
CANADA or NAV CANADA US Subsidiary from, directly or indirectly, (i) engaging in
any activities pursuant to any agreement, contract or other arrangement which
NAV


32

--------------------------------------------------------------------------------




CANADA, NAV CANADA US Subsidiary or any of their respective predecessor entities
is a party to or bound by as of the date such Member became a Member (the
Effective Date, the A&R Effective Date or the Third A&R Effective Date, as the
case may be), or (ii) own, acquire, use and sell air traffic control
surveillance data from radar, ADS-B and other technologies; provided, further,
however, that notwithstanding anything to the contrary set forth herein, nothing
in this Section 5.9 shall be deemed to restrict or prohibit Iridium from,
directly or indirectly, engaging in any activities pursuant to any agreement,
contract or other arrangement which Iridium or any of its respective predecessor
entities is a party to or bound by as of the date such Member became a Member
(the Effective Date, the A&R Effective Date or the Third A&R Effective Date, as
the case may be); provided, further, however, that notwithstanding anything to
the contrary set forth herein, nothing in this Section 5.9 shall be deemed to
restrict or prohibit any Additional Investor or its respective Additional
Investors Subsidiary from, directly or indirectly, (i) engaging in any
activities pursuant to any agreement, contract or other arrangement which such
Additional Investor, its respective Additional Investors Subsidiary or any of
their respective predecessor entities is a party to or bound by as of the date
such Member became a Member (the Effective Date, the A&R Effective Date or the
Third A&R Effective Date, as the case may be), or (ii) own, acquire, use and
sell air traffic control surveillance data from radar, ADS-B and other
technologies. For the purpose of this Section 5.9 it is agreed that any
surveillance system that is not satellite-based shall not be deemed as competing
with the Aireon business.

5.10    Non-Solicitation. Each Member, NAV CANADA and each Additional Investor
severally but not jointly agrees for itself not to, directly or through others,
solicit or attempt to solicit any employee, consultant, or independent
contractor of the Company to terminate their relationship with the Company in
order to become an employee, consultant or independent contractor to or for any
other person or entity; provided that no Member shall be restricted from (i)
making any general solicitation for employment that is not specifically directed
at any such employee, consultant, or independent contractor, (ii) hiring any
such employee, consultant, or independent contractor who responds to any such
general solicitation (including by a bona fide search firm), or (iii) hiring any
former employee, consultant, or independent contractor of the Company who has
been terminated by the Company or any of its subsidiaries prior to commencement
of employment discussions between such Member and such person.

5.11    Meetings.
5.11.1    Place of Meetings. Meetings of the Members shall be held at such
place, either within or without the State of Delaware, as may be designated from
time to time by the Board of Directors in the sole discretion of the Board of
Directors.
5.11.2    Annual Meeting. The Board of Directors may elect to hold annual
meetings of Members and shall have the authority to determine, in the sole
discretion of the Board of Directors, which business shall be conducted at such
meetings, including whether any matters will be submitted to a vote of Members.


33

--------------------------------------------------------------------------------




5.11.3    Special Meetings. Special meetings of the Members may be called, for
any purpose or purposes, by the Board of Directors, and shall be held at such
place, on such date, and at such time as the Board of Directors shall fix.
5.11.4    Notice of Meetings. Except as otherwise provided by law, written
notice of each meeting of Members shall be given not less than ten (10) nor more
than sixty (60) days before the date of the meeting to each Member entitled to
vote at such meeting, such notice to specify the place, date and hour and
purpose or purposes of the meeting. Notice of the time, place and purpose of any
meeting of Members may be waived in writing, signed by the person entitled to
notice thereof, either before or after such meeting, and will be waived by any
Member by his attendance thereat in person or by proxy, except when the Member
attends a meeting for the express purpose of objecting, at the beginning of the
meeting, to the transaction of any business because the meeting is not lawfully
called or convened. Any Member so waiving notice of such meeting shall be bound
by the proceedings of any such meeting in all respects as if due notice thereof
had been given.
5.11.5    Quorum. At all meetings of Members, except where otherwise provided by
statute or by the Certificate, or by this Agreement, the presence, in person or
by proxy duly authorized, of a Majority-In-Interest of the Members in each class
of Interests having the right to vote shall constitute a quorum for the
transaction of business. In the absence of a quorum, any meeting of Members may
be adjourned, from time to time in accordance with Section 5.11.6, but no other
business shall be transacted at such meeting; provided, however, that if any
meeting of the Members is adjourned or cancelled from failure to constitute a
quorum, then such meeting shall be rescheduled in accordance with this Agreement
to a date not less than five (5) nor more than fifteen (15) days after the
originally scheduled meeting, and in this case, the Members agree that the
number of Members who are present at such meeting shall constitute a quorum for
all purposes. The Members present at a duly called or convened meeting, at which
a quorum is present, may continue to transact business until adjournment,
notwithstanding the withdrawal of enough Members to leave less than a quorum.
5.11.6    Adjournment and Notice of Adjourned Meetings. Any meeting of Members,
whether annual or special, may be adjourned from time to time either by the
Board of Directors or by the vote of a majority of the Interests casting votes,
excluding abstentions. When a meeting is adjourned to another time or place,
notice need not be given of the adjourned meeting if the time and place thereof
are announced at the meeting at which the adjournment is taken. At the adjourned
meeting, the Company may transact any business which might have been transacted
at the original meeting. If the adjournment is for more than thirty (30) days or
if after the adjournment a new record date is fixed for the adjourned meeting, a
notice of the adjourned meeting shall be given to each Member of record entitled
to vote at the meeting.
5.11.7    Action Without Meeting. Unless otherwise provided in the Certificate,
any action required by statute to be taken at any annual or special meeting of
the Members, or any action which may be taken at any annual or special meeting
of the Members, may be taken without a


34

--------------------------------------------------------------------------------




meeting, without prior notice and without a vote, if a consent in writing,
setting forth the action so taken, shall be signed by the holders of outstanding
Interests having not less than the minimum number of votes that would be
necessary to authorize or take such action at a meeting at which all Interests
entitled to vote thereon were present and voted.
5.11.8    Conduct of Meetings. The Board of Directors shall be entitled to make
such rules or regulations for the calling and conduct of meetings of Members as
the Board of Directors shall deem necessary, appropriate or convenient.

5.12    Admission of Additional Members. Subject to the terms of this Agreement,
any Person may become an Additional Member of the Company by (A) the purchase of
new Interests issued as permitted by the terms of this Agreement for such
consideration as the Board of Directors shall determine in accordance with the
terms of this Agreement or (B) the purchase of Interests of another Member in
accordance with the terms of this Agreement. Each Additional Member shall: (i)
agree to be bound by the provisions of this Agreement as a Member; (ii) execute
and deliver such documents as the Board of Directors deem appropriate in
connection therewith; and (iii) with respect to a purchase of new Interests
pursuant to clause (A) of this Section 5.12, contribute to the Company the
agreed upon Capital Contribution in exchange for the Interests purchased by such
Additional Member. Each Additional Member shall have all the rights and
obligations of a Member holding the Interests purchased by such Additional
Member as specified on the Member Register. The admission of Additional Members
shall not be a cause for dissolution of the Company. Upon the admission of any
Additional Members pursuant to this Section 5.12, the Member Register shall be
appropriately amended.

5.13    Rights to Information. Members shall have the right to receive from the
Chief Executive Officer, upon request, a copy of the Certificate and of this
Agreement, as amended from time to time, and such other information regarding
the Company as is required by the Act, subject to reasonable conditions and
standards established by the Board of Directors or Chief Executive Officer as
permitted by the Act, which may include, without limitation, withholding of, or
restrictions on, the use of confidential information.

5.14    Iridium Undertaking; Suspension of Iridium Payments.
5.14.1    For so long as the Iridium Credit Agreement continues in effect and
the Company is a “Subsidiary” (as defined in the Iridium Credit Agreement) of
Iridium, Iridium shall, and shall cause its subsidiaries and Affiliates to,
cause the Company (x) not to be subject to or become a guarantor under the
Iridium Credit Agreement or (y) for so long as the Company is a “Subsidiary” (as
defined in the Iridium Credit Agreement) of Iridium, to be an Excluded Company.
Promptly after (and in no event later than the immediately following Business
Day after) becoming aware of any actions, facts, conditions, circumstances or
changes that would reasonably be expected to result in the Company (i) becoming
subject to or a guarantor under the Iridium Credit Agreement or (ii) for so long
as the Company is a “Subsidiary” (as defined in the Iridium Credit Agreement)


35

--------------------------------------------------------------------------------




of Iridium, ceasing to be an Excluded Company, Iridium shall deliver written
notice to the Company, NAV CANADA US Subsidiary and the Additional Investors
Subsidiaries (the “Trigger Event Notice”) setting forth in reasonable detail any
such actions, facts, conditions, circumstances or changes.
5.14.2    Commencing upon the occurrence of the Trigger Event, the Company shall
not make, and Iridium acknowledges, confirms and agrees that it shall not
demand, receive or accept from the Company, directly or indirectly, any payment
to Iridium or any of its Affiliates of any nature, whether as distributions,
dividends, Hosting Cost Reimbursements or other fees or compensation pursuant to
any agreement, arrangement or otherwise, until all applicable Redemption Price
payable to Members holding Redeemable Interest pursuant to Section 3.6.3.1.2 has
been paid in full.

ARTICLE 6
BOARD OF DIRECTORS

6.1    Generally. Except as specifically set forth in this Agreement, the
Members hereby delegate all power and authority to manage the business and
affairs of the Company to the Directors, who shall act as the managers of the
Company subject to and in accordance with the terms of this Agreement. Such
Directors shall constitute the “Board of Directors” and such term may be used in
this Agreement to refer to such Directors. Such term is used for convenience
only and is not intended by the parties to confer to the Board of Directors any
additional power or authority other than that expressly and specifically
conferred pursuant to and in accordance with the terms of this Agreement. The
Directors shall in all cases act as a group through actions in meetings of the
Board of Directors and shall have no authority to act individually. The Board of
Directors may adopt such rules and procedures for the management of the Company
not inconsistent with this Agreement or the Act. Any power not otherwise
delegated pursuant to this Agreement or by the Board of Directors in accordance
with the terms of this Agreement shall remain with the Board of Directors.

6.2    Number of Directors. The Board of Directors of the Company shall consist
of eleven (11) Directors who shall be elected by the Members as follows:
Each Member agrees that such Member will vote all of its Interests at each
election of Directors in favor of: (A) two (2) persons nominated by Iridium
(each, an “Iridium Director”), for so long as Iridium holds at least 13% of the
Fully Diluted Company Voting Interests (provided that (i) if Iridium ceases to
hold at least 13% of the Fully Diluted Company Voting Interests, but holds at
least 5% of the Fully Diluted Company Voting Interests, then Iridium shall be
entitled to designate only one (1) Iridium Director); (B) five (5) persons
nominated by NAV CANADA (each, a “NAV CANADA Director”), for so long as NAV
CANADA US Subsidiary holds at least 35% of the Fully Diluted Company Voting
Interests (provided that (i) if NAV CANADA US Subsidiary ceases to hold at least
35% of the Fully Diluted Company Voting Interests, but holds at least 30% of the
Fully Diluted Company Voting Interests, then NAV CANADA shall be entitled to
designate only four (4) NAV CANADA Directors, (ii) if NAV CANADA US Subsidiary
ceases to hold at least 30% of the Fully Diluted Company Voting Interests, but
holds at least 15% of the Fully Diluted Company Voting


36

--------------------------------------------------------------------------------




Interests, then NAV CANADA shall be entitled to designate only three (3) NAV
CANADA Directors, and (iii) if NAV CANADA US Subsidiary ceases to hold at least
15% of the Fully Diluted Company Voting Interests, but holds at least 5% of the
Fully Diluted Company Voting Interests, then NAV CANADA shall be entitled to
designate only one (1) NAV CANADA Director); (C) one (1) person nominated by
Enav, for so long as Enav US Subsidiary holds at least 5% of the Fully Diluted
Company Voting Interests (such person or any other person nominated by Enav to
be a Director pursuant to this Section 6.2, an “Enav Director”); (D) one (1)
person nominated by NATS, for so long as NATS US Subsidiary holds at least 5% of
the Fully Diluted Company Voting Interests (such person or any other person
nominated by NATS to be a Director pursuant to this Section 6.2, a “NATS
Director”); (E) one (1) person nominated by IAA and Naviair, collectively, for
so long as IAA US Subsidiary and Naviair Subsidiary collectively hold at least
5% of the Fully Diluted Company Voting Interests (such person or any other
person nominated by IAA and Naviair, collectively, to be a Director pursuant to
this Section 6.2, an “IAA/Naviair Director”, and together with the Enav Director
and NATS Director, collectively or individually, pursuant to the terms hereof,
referred to herein as the “Additional Investors Directors”); and (F) the Chief
Executive Officer of the Company.
6.2.1    In the event that any of Iridium, NAV CANADA or any Additional Investor
ceases to be entitled to designate any Iridium Director, NAV CANADA Director or
any Additional Investors Director described in the foregoing clauses of this
Section 6.2, each Member agrees that such Member will vote all of its Interests
at each election of Directors in favor of one or more individuals nominated by a
Majority-In-Interest of the Members to replace such Iridium Director, NAV CANADA
Director or Additional Investors Director, as applicable.
6.2.2    Except as specifically set forth in this Agreement and subject to
Section 6.12.3.1, the number of authorized Directors may be changed from time to
time upon the approval of a majority of the members of the Board of Directors.

6.3    Tenure. The Iridium Directors shall serve until the earlier of their
respective (i) removal and/or replacement by the Members, based upon Iridium’s
nomination, in accordance with Section 6.2, (ii) resignation, or (iii) death.
The NAV CANADA Directors shall serve until the earlier of their respective (i)
removal and/or replacement by the Members, based upon NAV CANADA’s nomination,
in accordance with Section 6.2, (ii) resignation, or (iii) death. The Additional
Investors Director(s) shall serve until the earlier of their respective (i)
removal and/or replacement by the Members, based upon the nomination by the
applicable Additional Investor(s), in accordance with Section 6.2, (ii)
resignation, or (iii) death. The Chief Executive Officer of the Company shall
serve until the earlier of his or her respective (i) termination as the Chief
Executive Officer of the Company for any reason or for no reason, (ii) removal
or replacement by the Board of Directors of the Company, (iii) resignation, or
(iv) death.

6.4    Resignation; Removal. A Director may resign at any time by giving written
notice to the other Directors. The resignation of a Director shall take effect
upon receipt of notice thereof or at such later time as shall be specified in
such notice; unless otherwise specified therein, the


37

--------------------------------------------------------------------------------




acceptance of such resignation shall not be necessary to make it effective. A
Director nominated by one or more Members pursuant to the terms of Section 6.2
may only be removed by those Members who appointed such Director in the first
place.

6.5    Vacancies. Upon the resignation, retirement, death or removal of any
Director, the Member who had the right to nominate such Director in the first
place pursuant to Section 6.2 will designate a replacement Director.

6.6    Meetings.
6.6.1    Regular meetings of the Board of Directors shall be held at such times,
mutually convenient places and dates as determined by the Board of Directors.
The officers and other executives of the Company may attend meetings of the
Board of Directors with the prior approval of the Board of Directors.
6.6.2    Directors may participate in a meeting through use of conference
telephone or similar communication equipment, so long as all Directors
participating in such meeting can hear one another. Such participation
constitutes presence in person at such meeting.
6.6.3    Special meetings of the Board of Directors for any purpose may be
called by any two (2) Directors.
6.6.4    Each Director shall receive notice of the date, time and place of all
meetings of the Board of Directors at least ten (10) Business Days (twenty-four
(24) hours if given personally by e-mail, or by facsimile; provided that if less
than ten (10) Business Days’ notice is given, any matter voted upon at the
meeting shall require the vote of at least one (1) NAV CANADA Director (to the
extent there is a NAV CANADA Director), one (1) Iridium Director (to the extent
there is an Iridium Director) and each Additional Investor Director (to the
extent there is an Additional Investor Director)) before the meeting. Such
notice shall be delivered in writing (which may be by e-mail, or by facsimile)
to each Director. Such notice may be given by the Secretary of the Company or by
the person or persons who called the meeting. Such notice shall specify the
purpose of the meeting. Notice of any meeting of the Board of Directors need not
be given to any Director who signs a waiver of notice of such meeting or a
consent to holding the meeting, either before or after the meeting, or who
attends the meeting without protesting prior to such meeting or at the
commencement thereof. All such waivers, consents and approvals shall be filed
with the records of the Company.
6.6.5    Meetings of the Board of Directors may be held at any place that has
been designated in the notice of the meeting.
6.6.6    Any meeting of the Board of Directors, whether or not a quorum is
present, may be adjourned to another time and place by the affirmative vote of
at least a majority of the Directors present. If the meeting is adjourned for
more than twenty-four (24) hours, notice of such


38

--------------------------------------------------------------------------------




adjournment to another time or place shall be given prior to the time of the
adjourned meeting to the Directors who were not present at the time of the
adjournment.
6.6.7    Any action required or permitted to be taken by the Board of Directors
may be taken without a meeting of the Board of Directors, if the Directors
required for taking such action consent in writing or by electronic transmission
to such action; provided that notice of such action and written consent has been
provided to all Directors. Such written consent or consents or transmission or
transmissions shall be filed with the corporate records of the Company. Such
action by written consent shall have the same force and effect as a vote of the
Directors.

6.7    Quorum and Transaction of Business. The number of Directors that
constitutes a quorum for the transaction of business at a properly noticed
meeting of the Board of Directors shall be a majority of the number of Directors
then in office; provided that a quorum shall include at least one (1) Director
from at least three (3) out of the following four (4) categories: (a) one (1)
Iridium Director (to the extent Iridium is entitled to nominate an Iridium
Director), (b) one (1) NAV CANADA Director (to the extent NAV CANADA is entitled
to nominate a NAV CANADA Director), (c) one (1) Enav Director (to the extent
Enav is entitled to nominate an Enav Director), (d) one (1) IAA/Naviair Director
(to the extent IAA and Naviair, collectively, are entitled to nominate an
IAA/Naviair Director) and (e) one (1) NATS Director (to the extent NATS is
entitled to nominate a NATS Director); provided, however, that if any meeting of
the Board of Directors is adjourned or cancelled from failure to constitute a
quorum due to the absence thereat of any such categories of Directors, then such
meeting shall be rescheduled in accordance with this Agreement to a date not
less than five (5) nor more than fifteen (15) days after the originally
scheduled meeting, and in this case, the Members agree that the number of
Directors who are present at such second meeting shall constitute a quorum for
all purposes. Except as required by the Act or as otherwise set forth in this
Agreement (including, without limitation, Section 6.12), the affirmative vote of
at least a majority of the Directors then in office shall constitute the act of
the Directors.

6.8    Directors Have No Exclusive Duty to Company. Notwithstanding any duty
existing at law or in equity (including any fiduciary duties), the Directors
shall not be required to manage the Company as their sole and exclusive
function, and, subject to Section 5.10 of this Agreement, the Directors may have
other business interests and may engage in other activities in addition to those
relating to the Company. Neither the Company nor any Member shall have any
right, by virtue of this Agreement, to share or participate in such other
investments or activities of the Directors or to the income or proceeds derived
therefrom.

6.9    Exculpation of Directors. Neither any Director nor any affiliate of any
Director shall be liable to the Members for any act or failure to act pursuant
to this Agreement, except where such act or failure to act constitutes a breach
of this Agreement, gross negligence or willful misconduct and has not been
expressly authorized by the Members. The Directors shall be entitled to rely
upon the advice of legal counsel, the Accounting Firm and other experts,
including financial


39

--------------------------------------------------------------------------------




advisors, and any act of or failure to act by the Directors in good faith
reliance on such advice shall in no event subject the Directors or any such
other person to liability to the Company or any Member.

6.10    Creation of Committees. The Board of Directors may create committees
(including, without limitation, an audit committee) to assist the Board of
Directors and the officers in the governance of areas of importance to the
Company; provided that each such committee shall consist of at least one (1)
Iridium Director (to the extent Iridium is entitled to nominate an Iridium
Director), one (1) NAV CANADA Director (to the extent NAV CANADA is entitled to
nominate a NAV CANADA Director), and one (1) Additional Investors Director (to
the extent the Additional Investors are entitled to nominate an Additional
Investors Director), unless such requirement is waived by Iridium, NAV CANADA or
the Additional Investors, respectively, with respect to any such committee.
Subject to the terms of this Agreement (including, without limitation, Section
6.12), such committees shall have such powers and perform such duties as may be
prescribed by the resolution or resolutions creating such committees. Each
member of any such committee shall be a Director.

6.11    Reimbursement of Expenses; D&O Insurance. The Company shall reimburse
the Directors for all reasonable travel and accommodation expenses incurred in
connection with the performance of their duties as Directors of the Company upon
presentation of appropriate documentation therefor. The Company shall maintain
after the date hereof a directors’ liability insurance policy that is reasonably
acceptable to NAV CANADA.

6.12    Certain Actions Requiring Prior Approval of Certain Directors.
6.12.1    Notwithstanding anything to the contrary set forth herein and without
limiting the general authority of the Board of Directors to manage the Company
pursuant to Section 6.1 or the Act, the following actions and decisions, and all
other actions and decisions necessary, advisable or appropriate in connection
therewith, may only be taken or made at the direction, or with the approval or
consent, of the Board of Directors, including the approval or consent of at
least one (1) Iridium Director (to the extent there is an Iridium Director), one
(1) NAV CANADA Director (to the extent there is a NAV CANADA Director) and each
Additional Investor Director then holding a seat on the Board of Directors:
6.12.1.1    The consolidation, liquidation, winding up or Dissolution of the
Company pursuant to Article 10 or any other Liquidation Event;
6.12.1.2    The sale of all of the Interests of the Company or a merger of the
Company with another entity, unless immediately following the merger (i) the
Members control a majority of the voting securities of the surviving entity, and
(ii) the control of the surviving entity by the Members is governed by this
Agreement or an agreement with substantially the same governance rights for the
Member (a “Sale”);


40

--------------------------------------------------------------------------------




6.12.1.3    The sale, transfer, lease or other disposition of all or
substantially all the assets of the Company (an “Asset Transfer”);
6.12.1.4    The amendment, modification, waiver or repeal of any provision of
this Agreement; and
6.12.1.5    Entering into an agreement to do any of the foregoing set forth in
this Section 6.12.1.
6.12.2    Notwithstanding anything to the contrary set forth herein and without
limiting the general authority of the Board of Directors to manage the Company
pursuant to Section 6.1 or the Act, the following actions and decisions, and all
other actions and decisions necessary, advisable or appropriate in connection
therewith, may only be taken or made at the direction, or with the approval or
consent, of at least sixty-six and two-thirds percent (66 2/3%) of the members
of the Board of Directors present at a meeting, including (i) the approval or
consent of at least one (1) Iridium Director (to the extent there is an Iridium
Director), (ii) the approval or consent of at least one (1) NAV CANADA Director
(to the extent there is a NAV CANADA Director) and (iii) the approval or consent
of at least one (1) Additional Investors Director (to the extent there is an
Additional Investors Director):
6.12.2.1    Change the Primary Business of the Company, enter new lines of
business, or exit the current line of business;
6.12.2.2    Determining that an adjustment to Book Value for one of the events
listed in Section (ii)a of the definition of Book Value is not necessary to
reflect the relative economic interests of the Members in the Company.
6.12.2.3    Directing the Company to use a method of allocation other than the
“remedial method” with respect to tax items attributable to any book-tax
differences under Section 4.4; and
6.12.2.4    Entering into an agreement to do any of the foregoing set forth in
this Section 6.12.2.
6.12.3    Notwithstanding anything to the contrary set forth herein and without
limiting the general authority of the Board of Directors to manage the Company
pursuant to Section 6.1 or the Act, the following actions and decisions, and all
other actions and decisions necessary, advisable or appropriate in connection
therewith, may only be taken or made at the direction, or with the approval or
consent, of at least sixty-six and two-thirds percent (66 2/3%) of the members
of the Board of Directors present at a meeting, including (i) until the
Mandatory Iridium Redemption has occurred, the approval or consent of at least
one (1) Iridium Director (to the extent there is an Iridium Director) and (ii)
for so long as NAV CANADA US Subsidiary and its Affiliates collectively hold


41

--------------------------------------------------------------------------------




at least 40% of the Fully Diluted Company Voting Interests, at least one (1) NAV
CANADA Director (to the extent there is a NAV CANADA Director):
6.12.3.1    Any change to the number of authorized Directors;
6.12.3.2    The issuance of any Interests or any Interest Equivalents by the
Company;
6.12.3.3    The conversion of the Company into another type of entity, including
any Reorganization Plan; and
6.12.3.4    Entering into an agreement to do any of the foregoing set forth in
this Section 6.12.3.
6.12.4    Notwithstanding anything to the contrary set forth herein and without
limiting the general authority of the Board of Directors to manage the Company
pursuant to Section 6.1 or the Act, the following actions and decisions, and all
other actions and decisions necessary, advisable or appropriate in connection
therewith, may only be taken or made at the direction, or with the approval or
consent, of (i) until the Mandatory Iridium Redemption has occurred, at least
sixty-six and two-thirds (66 2/3%) of the members of the Board of Directors
present at a meeting, including the approval or consent of at least one (1)
Iridium Director (to the extent there is an Iridium Director) and at least one
(1) NAV CANADA Director (to the extent there is a NAV CANADA Director), and (ii)
following the completion of the Mandatory Iridium Redemption, at least a
majority of the members of the Board of Directors present at a meeting;
provided, however, that with respect to any approvals related to actions set
forth in Section 6.12.4.4 occurring after the Mandatory Iridium Redemption,
shall require at least a majority of the disinterested members of the Board of
Directors:
6.12.4.1    The adoption of a new Budget or any material change to the Budget or
any action that would reasonably be expected to result in any material deviation
from the Budget;
6.12.4.2    The incurring or guaranteeing of any indebtedness by the Company not
otherwise set forth in the Budget or pledging or encumbering any material assets
of the Company;
6.12.4.3    The hiring or discharging of any executive officers of the Company;
6.12.4.4    The entering into, amendment or termination of any contract of the
Company with any Member, officer, director, employee of the Company or their
respective Affiliates; provided that, any employment agreement that does not
provide for an annual salary exceeding $100,000 shall not require approval of
the Board of Directors;


42

--------------------------------------------------------------------------------




6.12.4.5    The amount and timing of distributions by the Company other than
distribution of Accrued Dividends, if any; provided that, any payment of Accrued
Dividends shall require the approval of one (1) Iridium Director unless all
Hosting Cost Reimbursements under the Hosting Cost Reimbursement Agreement have
been paid; provided further, that notwithstanding anything to the contrary in
the foregoing provisos, the accrual of Accrued Dividends and the payment by the
Company of Unpaid Dividends pursuant to Section 4.1.2 or upon IPO Conversion or
Mandatory Redemption in accordance with the terms of this Agreement shall not be
affected by the fact that the Hosting Cost Reimbursements have not been paid in
full or any default, deferral or failure of payment of Hosting Cost
Reimbursements exists or has occurred;
6.12.4.6    The adoption of, or amendment, modification, waiver or repeal of any
provision of any incentive plan and the granting of, or the delegation of the
power to grant, any rights under such plan; and
6.12.4.7    Entering into an agreement to do any of the foregoing set forth in
this Section 6.12.4.
6.12.5    Notwithstanding anything to the contrary set forth herein and without
limiting the general authority of the Board of Directors to manage the Company
pursuant to Section 6.1 or the Act, the following actions and decisions, and all
other actions and decisions necessary, advisable or appropriate in connection
therewith, may only be taken or made at the direction, or with the approval or
consent, of at least sixty-six and two-thirds (66 2/3%) of the members of the
Board of Directors present at a meeting:
6.12.5.1    Any modifications to the composition of, responsibilities of or
elimination of the Strategic Advisory Committee; provided that in no event shall
such action be taken prior to February 14, 2019; and
6.12.5.2    Entering into an agreement to do any of the foregoing set forth in
this Section 6.12.5.
6.12.6    Notwithstanding anything to the contrary set forth herein and without
limiting the general authority of the Board of Directors to manage the Company
pursuant to Section 6.1 or the Act, the following actions and decisions, and all
other actions and decisions necessary, advisable or appropriate in connection
therewith, may only be taken or made at the direction, or with the approval or
consent, of at least a majority of the members of the Board of Directors present
at a meeting, including the approval or consent of at least one (1) Iridium
Director (to the extent there is an Iridium Director) and at least one (1) NAV
CANADA Director (to the extent there is a NAV CANADA Director):
6.12.6.1    The entering into, amendment or termination of any customer contract
of the Company having more favorable pricing terms than the contracts with
customers in


43

--------------------------------------------------------------------------------




effect on the Third A&R Effective Date (or any contract that establishes pricing
for new services provided to or by the Company); and
6.12.6.2    Entering into an agreement to do any of the foregoing set forth in
this Section 6.12.6.
6.12.7    Notwithstanding anything to the contrary set forth herein and without
limiting the general authority of the Board of Directors to manage the Company
pursuant to Section 6.1 or the Act, the following actions and decisions, and all
other actions and decisions necessary, advisable or appropriate in connection
therewith, may only be taken or made at the direction, or with the approval or
consent, of the Board of Directors present at a meeting, including the approval
or consent of at least one (1) NAV CANADA Director (to the extent there is a NAV
CANADA Director), for so long as NAV CANADA holds at least 30% of the Fully
Diluted Company Voting Interests:
6.12.7.1    The selection of an appraiser to value the Company, any Interests or
any Transferred Interest;
6.12.7.2    The valuation of assets of the Company in a liquidation or
Dissolution;
6.12.7.3    The removal and replacement of liquidators for the Company;
6.12.7.4    Distributions or payments to a Member in redemption of his/her/its
Interests, other than the Mandatory Redemption and the Mandatory Iridium
Redemption; and
6.12.7.5    Entering into an agreement to do any of the foregoing set forth in
this Section 6.12.7;
6.12.8    The following actions and decisions, and all other actions and
decisions necessary, advisable or appropriate in connection therewith, may only
be taken or made at the direction, or with the approval or consent, of the Board
of Directors, including the approval or consent of at least one (1) NAV CANADA
Director (to the extent there is a NAV CANADA Director), for so long as NAV
CANADA holds at least 30% of the Fully Diluted Company Voting Interests:
6.12.8.1    Except as permitted under the Company’s investment policy (the
“Investment Policy”), the Company making any loan or advance to, or owning any
stock or other securities of, any subsidiary or other corporation, partnership,
or other entity unless it is wholly owned by the Company;
6.12.8.2    Making any loan or advance to any Person, including, any employee or
Director of the Company, except advances for business expenses and similar
expenditures in the ordinary course of business;


44

--------------------------------------------------------------------------------




6.12.8.3    Except as permitted under the Company’s Investment Policy, the
Company making any acquisition of securities of a Person or all or a material
amount of the assets of a business or Person for an aggregate consideration in
excess of $25,000 or make any investment in securities or with any other Person
in excess of $25,000;
6.12.8.4    Enter into or be a party to any transaction with any Director,
officer or employee of the Company or any Affiliate or family member of any such
Person;
6.12.8.5    Sell, transfer, license, pledge or encumber technology or
intellectual property, other than licenses granted in the ordinary course of
business, except for pledges or encumbrances in connection with the incurrence
of debt by the Company approved in accordance with the terms of this Agreement;
6.12.8.6    Initiate or settle any material suit, claim or cause of action;
6.12.8.7    Appointment or change to the Accounting Firm or changes to the
accounting policies and procedures of the Company; and
6.12.8.8    Entering into an agreement to do any of the foregoing set forth in
this Section 6.12.8.
6.12.9    Notwithstanding any provisions of this Section 6.12 or any other
provisions of this Agreement to the contrary, any amendment, or waiver with
respect to, the rights or obligations of the Members under the Agreement that
would affect any Member in a manner materially, adversely and disproportionately
different from the effects of such amendment or waiver on the other Members will
require the approval of such Member so materially, adversely and
disproportionately affected. Without limiting the foregoing, and not
withstanding Section 6.12.3.1, in no event shall the Company change the size of
the Board of Directors so that it eliminates any Additional Investor’s right to
nominate a Director or reduces Iridium’s or NAV CANADA’s right to nominate its
Directors without the approval of the applicable Member.

ARTICLE 7
OFFICERS

7.1    Appointment of Officers. The Board of Directors may appoint the Chief
Executive Officer and President of the Company, which may be the same person.
The Board of Directors may delegate their day-to-day management responsibilities
to the Chief Executive Officer and President, and such officers shall have the
authority set forth in any enabling resolutions by the Board of Directors. The
Chief Executive Officer may appoint the other officers of the Company
(collectively, with the Chief Executive Officer and President, the “Company
Officers”) that may include, but shall not be limited to: (a) one or more
Executive Vice Presidents or Vice Presidents; (b) Secretary; and (c) Treasurer
or Chief Financial Officer. The Chief Executive Officer may delegate his
day-to-day management responsibilities to any such officers, and such officers
shall have the authority so


45

--------------------------------------------------------------------------------




delegated. Each officer shall have the same fiduciary duties that such officer
would have if the Company were a Delaware corporation and such officer were a
corresponding officer of that corporation.

7.2    Tenure and Duties of Officers. The Chief Executive Officer and President
shall hold office at the pleasure of the Board of Directors and until their
successors shall have been duly elected and qualified, unless sooner removed.
The Chief Executive Officer and President may be removed at any time by the
Board of Directors. All officers, other than the Chief Executive Officer and
President, shall hold office at the pleasure of the Chief Executive Officer and
until their successors shall have been duly elected and qualified, unless sooner
removed. Any such officer may be removed at any time by the Chief Executive
Officer. If the office of any officer becomes vacant for any reason, the vacancy
may be filled by the Board of Directors or the Chief Executive Officer, as
applicable, in accordance with Section 7.1.
7.2.1    Duties of Chief Executive Officer. The Chief Executive Officer shall,
subject to the control of the Board of Directors, have general supervision,
direction and control of the business and officers of the Company. The Chief
Executive Officer shall perform other duties commonly incident to a president of
a Delaware corporation and shall also perform such other duties and have such
other powers as the Board of Directors shall designate from time to time. The
Chief Executive Officer, if nominated by any Member pursuant to Section 6.2, may
be a Director.
7.2.2    Duties of President. The President shall preside at all meetings of the
Members and of the Board of Directors, unless the Chairman of the Board of
Directors or the Chief Executive Officer has been appointed and is present.
Unless some other officer has been elected Chief Executive Officer of the
Company, the President shall be the chief executive officer of the corporation
and shall, subject to the control of the Board of Directors, have general
supervision, direction and control of the business and officers of the Company.
The President shall perform other duties commonly incident to his office and
shall also perform such other duties and have such other powers as the Board of
Directors shall designate from time to time.
7.2.3    Duties of Vice Presidents. The Vice Presidents may assume and perform
the duties of the President in the absence or disability of the President or
whenever the office of President is vacant. The Vice Presidents shall perform
other duties commonly incident to a vice president of a Delaware corporation and
shall also perform such other duties and have such other powers as the Board of
Directors shall designate from time to time.
7.2.4    Duties of Secretary. The Secretary shall attend all meetings of the
Members and the Board of Directors, and shall record all acts and proceedings
thereof in the minute book of the Company. The Secretary shall give notice in
conformity with this Agreement of all meetings of the Members and the Board of
Directors requiring notice. The Secretary shall perform all other duties given
him or her in this Agreement and other duties commonly incident to a secretary
of a Delaware corporation and shall also perform such other duties and have such
other powers as the


46

--------------------------------------------------------------------------------




Board of Directors shall designate from time to time. The President may direct
any Assistant Secretary to assume and perform the duties of the Secretary in the
absence or disability of the Secretary, and each Assistant Secretary shall
perform other duties commonly incident to the office of assistant secretary in a
Delaware corporation and shall also perform such other duties and have such
other powers as the Board of Directors, the Chief Executive Officer, or the
President shall designate from time to time.
7.2.5    Duties of Chief Financial Officer or Treasurer. The Chief Financial
Officer or Treasurer shall keep or cause to be kept the books of account of the
Company in a thorough and proper manner, and shall render statements of the
financial affairs of the Company in such form and as often as required by this
Agreement, the Board of Directors or the President. The Chief Financial Officer
or Treasurer, subject to the order of the Board of Directors, shall have the
custody of all funds and securities of the Company. The Chief Financial Officer
or Treasurer shall perform other duties commonly incident to the office of Chief
Financial Officer or Treasurer in a Delaware corporation and shall also perform
such other duties and have such other powers as the Board of Directors or the
President shall designate from time to time. The President may direct any
Assistant Treasurer to assume and perform the duties of the Chief Financial
Officer or Treasurer in the absence or disability of the Chief Financial Officer
or Treasurer, and each Assistant Treasurer shall perform other duties commonly
incident to the office the Chief Financial Officer or Treasurer of a Delaware
corporation and shall also perform such other duties and have such other powers
as the Board of Directors, the Chief Executive Officer, or the President shall
designate from time to time.

7.3    Tenure of Officers and Committee Members. The officers, committee members
shall hold office at the pleasure of the Board of Directors.

7.4    Approval of Board of Directors. No officer of the Company shall cause the
Company to take any action without the approval of the Board of Directors if
such action would require the approval of the Board of Directors pursuant to the
terms of this Agreement or otherwise if the Company were a Delaware corporation.

7.5    Strategic Advisory Committee. Each of Iridium, NAV CANADA, Enav, IAA,
Naviair and NATS will appoint one lead member to serve on a Strategic Advisory
Committee (the “Strategic Advisory Committee”), which shall advise and support
the Chief Executive Officer and management team of the Company on the creation
of the Company’s strategic plan, its long-term operating plan and the Budget for
approval by the Company’s Board of Directors. The Strategic Advisory Committee
shall be advisory in nature only and shall be subject to the terms of this
Agreement. The Strategic Advisory Committee shall meet two (2) times per year,
unless additional meetings are requested by the Company’s Chief Executive
Officer. All actions, consents or approvals of the Strategic Advisory Committee
shall require a majority of its members serving at the time such action, consent
or approval is taken, which actions, consents or approvals may be carried out by
telephone, facsimile or electronic mail or other means reasonably acceptable to
the Company’s Board of Directors. If, on or after February 14, 2019, any Members
find that the Strategic Advisory


47

--------------------------------------------------------------------------------




Committee is interfering with the responsibilities of the Company’s Chief
Executive Officer or the Board of Directors in a manner that is not beneficial
for the working of the Company, then the Board of Directors may elect to modify
the composition of, responsibilities of or eliminate the Strategic Advisory
Committee with the approval or consent, of at least sixty-six and two-thirds
percent (66 2/3%) of the members of the Board of Directors of the Company
present at a meeting, as provided in Section 6.12.5.1.

ARTICLE 8
LIABILITY; INDEMNIFICATION

8.1    Limited Liability. Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and the Members and the Directors of the Company shall not be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a Member or Director of the Company.

8.2    Indemnification.
8.2.1    No Director or Company Officer of the Company shall be liable, in
damages or otherwise, to the Company or any Member for any act or omission
performed or omitted to be performed by it in good faith (except for fraud or
willful misconduct) pursuant to the authority granted to such Director or
Company Officer of the Company by this Agreement or by the Act.
8.2.2    To the fullest extent permitted by the laws of the State of Delaware
and any other applicable laws, the Company shall indemnify and hold harmless the
Directors and each Company Officer (each, an “Indemnitee”), from and against any
and all losses, claims, demands, costs, damages, liabilities (joint or several),
expenses of any nature (including reasonable attorneys’ fees and disbursements),
judgments, fines, settlements and other amounts (“Damages”) arising from any and
all claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, in which an Indemnitee may be involved, or
threatened to be involved, as a party or otherwise, arising out of or incidental
to the business of the Company, regardless of whether an Indemnitee continues to
be a Director or an Company Officer or an agent of the Company at the time any
such liability or expense is paid or incurred, except for any Damages based
upon, arising from or in connection with any act or omission of an Indemnitee
committed without authority granted pursuant to this Agreement or in bad faith
or otherwise constituting fraud or willful misconduct.
8.2.3    Expenses (including reasonable attorneys’ fees and disbursements)
incurred in defending any claim, demand, action, suit or proceeding, whether
civil, criminal, administrative or investigative, subject to Section 8.2.2
hereof, may be paid (or caused to be paid) by the Company in advance of the
final disposition of such claim, demand, action, suit or proceeding upon receipt
of an undertaking by or on behalf of the Indemnitee to repay such amount if it
shall ultimately be determined, by a court of competent jurisdiction from which
no further appeal may be taken or the


48

--------------------------------------------------------------------------------




time for any appeal has lapsed (or otherwise, as the case may be), that the
Indemnitee is not entitled to be indemnified by the Company as authorized
hereunder or is not entitled to such expense reimbursement.
8.2.4    Any indemnification hereunder shall be satisfied only out of the assets
of the Company, and the Members shall not be subject to personal liability by
reason of these indemnification provisions.
8.2.5    The indemnification provided by this Section 8.2 shall be in addition
to any other rights to which each Indemnitee may be entitled under any agreement
or vote of the Members, as a matter of law or otherwise, both as to action in
the Indemnitee’s capacity as a Member or as an officer, director, employee,
shareholder, member or partner of a Member or of an Affiliate, and shall inure
to the benefit of the heirs, successors, assigns, administrators and personal
representatives of the Indemnitee.
8.2.6    The Company may purchase and maintain insurance on behalf of one (1) or
more Indemnitees and other Persons against any liability which may be asserted
against, or expense which may be incurred by, any such Person in connection with
the Company’s activities, whether or not the Company would have the power to
indemnify such Person against such liability under the provisions of this
Agreement.
8.2.7    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 8.2 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
8.2.8    The provisions of this Section 8.2 are for the benefit of each
Indemnitee and its heirs, successors, assigns, administrators and personal
representatives, and shall not be deemed to create any rights for the benefit of
any other Persons.

ARTICLE 9
ACCOUNTING

9.1    Fiscal Year. The fiscal year and taxable year of the Company (the “Fiscal
Year”) shall be the calendar year, unless the Board of Directors in its
discretion designates a different Fiscal Year.

9.2    Books and Accounts.
9.2.1    Complete and accurate books and accounts shall be kept and maintained
for the Company at its principal place of business or at such other place as
designated by the Board of Directors. Such books and accounts shall be kept on
the cash or accrual basis, as the Board of Directors may select in accordance
with GAAP and shall include separate accounts for each Member. A list of the
names and addresses of the Members shall be maintained as part of the books and
records of the Company. The books, records and accounts of the Company shall
reflect the


49

--------------------------------------------------------------------------------




Company’s operations, income, gain, loss, cost, deduction, liability, assets and
equity. The books and records of the Company shall be audited annually by the
Accounting Firm.
9.2.2    All funds received by the Company shall be deposited in the name of the
Company in such bank account or accounts as the Board of Directors may designate
from time to time, and withdrawals therefrom shall be made upon the signature of
the authorized signatory on behalf of the Company as the Board of Directors may
designate from time to time. All deposits and other funds not needed in the
operation of the Company’s business may, in the discretion of the Board of
Directors, be invested as determined to be appropriate by the Board of
Directors.

9.3    Tax Matters Partner; Partnership Representative.
9.3.1    Tax Matters Partner. With respect to periods not governed by changes to
the Code enacted by the Bi-partisan Budget Act of 2015, Iridium shall serve as
the “tax matters partner” for purposes of Section 6231 of the Code, provided
that the tax matters partner shall be subject to the control of the Board of
Directors and shall not undertake any action, including those expressly
authorized under the Code and Treasury Regulations relating to the authority of
a tax matters partner, unless expressly authorized by the Board of Directors.
The tax matters partner will notify the Board of Directors promptly after the
receipt of notice of commencement of any audit or other proceeding involving the
Company, and the Board of Directors, NAV CANADA US Subsidiary and Iridium (to
the extent that it is no longer tax matters partner) shall be entitled to
participate fully in any such audit or other proceeding involving the Company.
The Board of Directors may appoint a new tax matters partner at any time in its
sole discretion. Promptly following the written request of the tax matters
partner, the Company shall, to the fullest extent permitted by law, reimburse
and indemnify the tax matters partner for all reasonable expenses, including
reasonable legal and accounting fees, claims, liabilities, losses and damages
incurred by the tax matters partner in connection with any administrative or
judicial proceeding with respect to the tax liability of the Members.
9.3.2    Partnership Representative. With respect to periods governed by the
Code as amended by the Bi-partisan Budget Act of 2015, Iridium or a person
designated (and approved by the Board of Directors) by it is hereby designated
the “Partnership Representative” (as defined in Section 6223 of the Code, as
amended by the Bi-partisan Budget Act of 2015 (“BBA Amendments”)) and is
authorized and required to represent the Company (at the Company’s expense),
subject to the direction and supervision of the Board of Directors and the
restrictions set forth in this Section 9.3.2, in connection with all
examinations of the Company’s affairs by tax authorities, including any
resulting administrative and judicial proceedings, and to expend Company funds
for professional services reasonably incurred in connection therewith. The
Partnership Representative shall have the sole authority to act on behalf of the
Company for purposes of the BBA Amendments and comparable provisions of state or
local income tax laws. The Board of Directors may appoint a new Partnership
Representative at any time in its sole discretion. Each Member and former Member
that held any Interest during the reviewed Fiscal Year (an “Interested


50

--------------------------------------------------------------------------------




Member”) agrees to cooperate reasonably with the Company and to do or refrain
from doing any or all things reasonably requested by the Company with respect to
the conduct of such proceedings. The Partnership Representative shall inform the
Interested Members within 30 days of the initiation of an audit, examination or
other proceeding by a tax authority and shall keep the Interested Members
reasonably informed of the progress of any examinations, audits or other
proceedings, shall provide the Interested Members with information on a full and
timely basis, and shall not settle any examination or controversy concerning the
Company’s affairs by tax authorities that could reasonably be expected to
materially and adversely affect any Interested Member without the written
consent of such Interested Member, which consent shall not be unreasonably
withheld or delayed.
9.3.3     Minimizing the Impact of Adjustments. To the extent allowable under
the BBA Amendments and subject to the direction and approval of the Board of
Directors, the Partnership Representative shall use its reasonable best efforts
to minimize the financial burden of any partnership adjustment to each
Interested Member, through the application of the procedures established
pursuant to Code Section 6225(c) or through an election and the furnishing of
statements pursuant to Code Section 6226, provided that the Partnership
Representative shall not make an election and furnish statements pursuant to
Code Section 6226 if doing so would preclude a contest of any partnership
adjustment that was approved pursuant to this Section 9.3.2; and provided
further, that the Interested Member provides the Company with all required or
necessary information and statements.
9.3.4    Financial Burden of Tax Adjustments. The financial burden of any
imputed underpayment and associated interest, adjustments to tax and penalties
arising from a partnership adjustment that are imposed on the Company, and the
cost of contesting any such partnership adjustment, shall be borne by the
Interested Members based on their Interests during the reviewed Fiscal Year, as
reasonably determined by the Board of Directors in accordance with this Section
9.3.4.
(a)    Such apportionment shall be based on the manner in which the Interested
Members shared the adjusted tax items for the reviewed year and taking into
account the extent to which the Company’s imputed underpayment was modified by
adjustments under Section 6225(c) (to the extent approved by the IRS) and
attributable to (i) a particular Interested Member’s tax classification, tax
rates, tax attributes, the character of tax items to which the adjustment
relates, and similar factors, or (ii) the Interested Member’s filing of an
amended return for the Interested Member’s taxable year that includes the end of
the Company’s reviewed year and payment of required tax liability in a manner
that complies with Section 6225(c)(2). To the extent an imputed underpayment
results from the reallocation of the distributive share of any Company tax item
from one Interested Member to another, the Interested Member(s) whose shares of
any item of income or gain are increased, or whose shares of any item of loss,
deduction or credit are decreased, shall be treated as bearing the economic
burden of such imputed underpayment.


(b)    If the Company incurs an obligation to pay directly any amount in respect
of taxes with respect to amounts allocated or distributed to one or more
Members, including but


51

--------------------------------------------------------------------------------




not limited to withholding taxes imposed on any Member’s or former Member’s
share of the Company gross or net income and gains (or items thereof), income
taxes, and any interest, penalties or additions to tax (“Tax Liability”), or if
the amount of a payment or distribution of cash or other property to the Company
is reduced as a result of withholding by other parties in satisfaction of any
such Tax Liability, then:


(i)    all payments by the Company in satisfaction of such Tax Liability and all
reductions in the amount of a payment or distribution that the Company otherwise
would have received shall be treated, pursuant to this Section 9.3.4(b)(i), as
distributed to those Interested Members to which the related Tax Liability is
attributable; and


(ii)    either (x) notwithstanding any other provision of this Agreement,
subsequent distributions to the Members shall be adjusted by the Company in an
equitable manner so that, to the extent feasible, the burden of taxes withheld
at the source or paid by the Company is borne by those Members to which such Tax
Liabilities are attributable; or (y) the Company in its sole discretion may
cause any amount treated pursuant to Section 9.3.4(b)(i) as distributed to any
Interested Member at any time that exceeds the amount, if any, of distributions
to which such Interested Member is then entitled under this Agreement to be
treated as a loan to such Interested Member, and the Company shall give prompt
written notice to such Interested Member of the amount of such loan.


(c)    Each Member covenants and agrees, for itself and its successors and
assigns, to repay any loan described in Section 9.3.4(b)(ii) not later than
thirty (30) days after the Company delivers a written demand for such repayment
(whether before or after the withdrawal of such Member from the Company or the
dissolution of the Company). If any such repayment is not made within such
thirty-day (30-day) period, the loan shall bear interest at the Prime Rate for
the entire period commencing on the date on which the Company paid such amount
and ending on the date on which the loan is repaid to the Company together with
all accrued but previously unpaid interest, and the Company, at the discretion
of the Chief Executive Officer, may collect such unpaid amounts (including
interest) from any distributions that otherwise would be made by the Company to
such Interested Member, treating the amount so collected as having been
distributed to such Interested Member.


9.3.5    Indemnification of Partnership Representative. Promptly following the
written request of the Partnership Representative, the Company shall, to the
fullest extent permitted by law, reimburse and indemnify the Partnership
Representative for all reasonable expenses, including reasonable legal and
accounting fees, claims, liabilities, losses and damages incurred by the tax
matters partner in connection with any administrative or judicial proceeding
with respect to the tax liability of the Interested Members.
9.3.6    Survival. This Section 9.3 and each Member’s obligations hereunder
shall survive such Member’s ceasing to be a Member in the Company, any transfer
of a Member’s Interest, and/or the termination, dissolution, liquidation and
winding up of the Company.


52

--------------------------------------------------------------------------------





9.4    Tax Reports. No less than forty-five (45) days prior to the extended due
date for the filing of the Company’s income tax return for each taxable year of
the Company, the Company will provide to each Member a Form 1065 (Schedule K-1)
reflecting the Member’s share of income, loss, credit and deductions for such
taxable year. No more than sixty (60) days after the end of the Company’s tax
year, the Company will provide to each Member K-1 estimates. On a periodic
basis, the Company shall provide any information reasonably required by the
Members, as determined by the Board of Directors, in order to comply with
estimated tax requirements.

9.5    Reserves. Reasonable cash reserves may be established from time to time
by the Chief Financial Officer or Treasurer, with the approval of the Board of
Directors.

9.6    Company Funds. The Company may not commingle the Company’s funds with the
funds of any Member, or the funds of any Relation or Affiliate of any Member.

ARTICLE 10
DISSOLUTION; TERMINATION; SALE; CONVERSION

10.1    Dissolution.
10.1.1    The Company shall survive in perpetuity and shall not be dissolved
except upon the approval of the Board of Directors and any Member approval
required under this Agreement, or at any time there are no members of the
Company, unless the Company is continued without dissolution in accordance with
the Act, or upon a judicial decree of dissolution (a “Dissolution”). Dissolution
of the Company shall be effective on the date of such event (unless otherwise
specified in such approval), but the Company shall not terminate until the
assets of the Company shall have been distributed as provided herein and a
certificate of cancellation of the Company has been filed with the Secretary of
State of the State of Delaware.
10.1.2    On Dissolution of the Company, a Person shall be designated by the
Board of Directors to act as liquidator(s) (who shall be a liquidating trustee
within the meaning of the Act). The liquidator(s) shall proceed diligently to
wind up the affairs of the Company and make final distributions as provided
herein and in the Act. The costs of liquidation shall be borne as a Company
expense. Until final distribution, the liquidator(s) shall continue to operate
the Company properties with all of the power and authority of Members and the
Board of Directors; provided, however, that such liquidator(s) may be removed
and replaced at any time and for any reason by the Board of Directors. The steps
to be accomplished by the liquidator(s) are as follows:
10.1.2.1    The liquidator(s) shall pay, satisfy or discharge from Company funds
all of the debts, liabilities and obligations of the Company (including, without
limitation, all expenses incurred in liquidation) or otherwise make adequate
provision for payment and discharge thereof (including, without limitation, the
establishment of a cash fund for contingent liabilities in such amount and for
such term as the liquidator may reasonably determine).


53

--------------------------------------------------------------------------------




10.1.2.2    Thereafter, all remaining assets of the Company shall be distributed
to the Members in the manner and priority set forth in Section 4.1.2 of this
Agreement.
10.1.3    On completion of the distribution of Company assets as provided
herein, the Company is terminated, and shall conduct only such activities as are
necessary to wind up its affairs. The liquidator shall file a certificate of
cancellation with the Secretary of State of the State of Delaware, cancel any
other relevant filings and take such other actions as may be necessary to
terminate the Company.

10.2    Merger or Sale of Interests. In the event that the Board of Directors
determines that it would be in the best interests of the Members to complete a
Sale, the Board of Directors shall adopt a plan of merger or sale (the “Sale
Plan”) to effectuate such transaction. If the requisite approval of the Members
under this Agreement is obtained for such Sale Plan, then subject to this
Section 10.2, each Member shall take whatever reasonable action is required
under such Reorganization Plan to effect the transactions contemplated therein.
Except as otherwise provided in a duly approved Sale Plan, in connection with
such transaction each Member shall participate in the proceeds of such
transaction in the manner and priority set forth in Section 4.1.2.
10.2.1    Notwithstanding the foregoing, the NAV CANADA US Subsidiary shall have
the right in any transaction that otherwise would involve a disposition of all
or a portion of the NAV CANADA US Subsidiary’s Interests to elect that the NAV
CANADA US Subsidiary Stockholder sell all or a corresponding portion, as
applicable, of its NAV CANADA US Subsidiary stock to the prospective buyer in
lieu of a sale of the NAV CANADA US Subsidiary’s Interests.

10.3    Conversion to Corporate Form. In the event that the Board of Directors
determines that it would be advisable for the Company to convert or reorganize
into the corporate form of organization, the Board of Directors shall, on behalf
of the Company, formulate a plan of conversion or reorganization (the
“Reorganization Plan”) to effectuate such conversion. The Reorganization Plan
shall only be approved by the Board of Directors to the extent that it is tax
efficient for the Members. If the requisite Member approval is obtained for such
Reorganization Plan, then subject to this Section 10.3, each Member shall take
whatever reasonable action is required under such Reorganization Plan to effect
the transactions contemplated therein. Except as otherwise provided in a duly
approved Reorganization Plan, in such conversion:
10.3.1    Subject to Section 10.3.3, if such Reorganization Plan is other than
in connection with an initial public offering of the Company, then:
10.3.1.1    Each Member shall receive, with respect to such Member’s Preferred
Interests, convertible and redeemable preferred stock of the successor
corporation equivalent to the fully-diluted Interests represented by such
Member’s Preferred Interests immediately prior to the conversion and having a
liquidation preference equal to the sum of such Member’s Unreturned Capital plus
such Member’s accrued and unpaid Accrued Dividend, if any,


54

--------------------------------------------------------------------------------




as of such time, but, after satisfaction of such liquidation preference, no
right to receive participating distributions along with the common stock on an
as-converted basis;
10.3.1.2    Each Member shall receive, with respect to such Member’s Non-Voting
Preferred Interests, non-voting preferred stock, with substantially the same
rights and restrictions as set forth in the applicable Addendum of Designation,
of the successor corporation equivalent to the fully-diluted Interests
represented by such Member’s Preferred Interests immediately prior to the
conversion and having a liquidation preference equal to the sum of such Member’s
Unreturned Capital plus such Member’s accrued and unpaid Accrued Dividend, if
any, as of such time, but, after satisfaction of such liquidation preference, no
right to receive participating distributions along with the common stock on an
as-converted basis;
10.3.1.3    Each Member shall receive, with respect to such Member’s Common
Interests, common stock of the successor corporation having the same
fully-diluted percentage of rights to dividends and other distributions and
rights to participate in the proceeds of any sale of shares equivalent to the
fully-diluted Interests represented by such Member’s Common Interests
immediately prior to the conversion, provided that, any such right shall be
reduced or otherwise subordinated to preferred stock of the successor
corporation; and
10.3.1.4    Each Member shall receive with respect to such Member’s Interests:
(A) relative voting rights equivalent to those of such Interests; (B) the same
restrictions on transfer as were applicable to such Interests prior to the
conversion; (C) the same vesting, forfeiture and repurchase restrictions as were
applicable to such Interests prior to the conversion; and (D) any other rights
or restrictions as were applicable to such Interests prior to the conversion.
10.3.2    Subject to Section 10.3.3, if such Reorganization Plan is in
connection with an initial public offering of the Company or a successor entity
to the Company (the “IPO Entity”), then each Member will receive common stock
(or comparable equity securities) of the IPO Entity equal to the number of
shares of common stock such Member holding Non-Voting Preferred Interests,
Preferred Interests or Common Interests would have received pursuant to Section
10.3.1.1 (upon conversion of such preferred stock issued pursuant thereto, and
any Accrued Dividend shall be paid to such Members upon such conversion pursuant
to Section 5.4.4) and 10.3.1.2, respectively. The voting rights, transfer
restrictions, information rights and investor rights applicable to the Members
after any such conversion in connection with an initial public offering shall be
as set forth in this Agreement, or as otherwise approved by the Board and the
Members in accordance with this Agreement.
10.3.3    Notwithstanding the foregoing, in the event of a conversion to
corporate form, whether or not in connection with an initial public offering,
NAV CANADA US Subsidiary shall have the right to effect a transaction that is
treated as the contribution of NAV CANADA US Subsidiary stock by NAV CANADA US
Subsidiary Stockholder to the successor corporation or IPO Entity, with the
result that NAV CANADA US Subsidiary Stockholder shall hold directly


55

--------------------------------------------------------------------------------




interests in the successor corporation or IPO Entity, as applicable, and shall
have the same rights, and be subject to the same restrictions, as NAV CANADA US
Subsidiary would under Section 10.3.1 or Section 10.3.2 if NAV CANADA US
Subsidiary stock were not contributed; provided that, to the extent practicable,
NAV CANADA’s rights under this Section 10.3.3 shall be implemented in a manner
that does not result in materially adverse tax consequences for the other
Members.

ARTICLE 11
TRANSFER RESTRICTIONS

11.1    In General.
11.1.1    Each Member agrees not to make any Transfer of all or any Interests in
the Company in contravention to the provisions of this Article 11, except that
Transfers to a Permitted Transferee shall be permitted to the extent such
Transfer(s) do not create a termination under Section 708(b)(1)(B) of the Code.
11.1.1.1    For an individual Member, a “Permitted Transferee” is such Member’s
Relations or any entity established by such Member solely for the benefit of
such Member and such Member’s Relations. For all Members acting substantially
concurrently or collectively, “Permitted Transferee” will also include a parent
holding company that will own 100% of the Interests and in turn will be owned by
the Members.
11.1.1.2    For a Member that is not an individual, a “Permitted Transferee” is
another entity that is an Affiliate of such Member.
11.1.2    Any attempted Transfer by any Person of an interest or right, or any
part thereof, in or in respect of the Company other than in accordance with this
Article 11 shall be, and is hereby declared, null and void ab initio.
11.1.3    A Person to whom an interest in the Company is transferred in
accordance with this Agreement has the right to be admitted to the Company as a
Member only upon execution by the transferee of such instruments as the Board of
Directors, may deem necessary or advisable to effect the admission of such
transferee as a Member, including, without limitation, the written acceptance
and adoption by such transferee of the provisions of this Agreement and any
other agreement to which the transferring Member is bound with respect to the
transferred interest.

11.2    Right of First Refusal.
11.2.1    Except for a Transfer to a Permitted Transferee, no Member shall
Transfer any of the Interests or any right or interest therein except by a
Transfer which meets the requirements hereinafter set forth in this Section
11.2:
11.2.1.1    If any Member (the “ROFR Seller”) desires to Transfer any of
his/her/its Interests, then such Member shall first give written notice thereof
to the Company (the


56

--------------------------------------------------------------------------------




“First ROFR Sale Notice”). The First ROFR Sale Notice shall name the proposed
transferee and state the amount of Interests to be transferred, the proposed
consideration, and all other terms and conditions of the proposed Transfer.
11.2.1.2    For forty-five (45) days following receipt of the First ROFR Sale
Notice, the Company shall have the option to purchase all (but not less than
all) of the Interests specified in the notice at the price and upon the terms
set forth in such notice; provided, however, that, with the consent of the ROFR
Seller, the Company shall have the option to purchase a lesser portion of the
Interests specified in the First ROFR Sale Notice at the price and upon the
terms set forth therein. In the event the Company elects to purchase all of the
Interests or, with consent of the ROFR Seller, a lesser portion of the
Interests, it shall give written notice to the ROFR Seller of its election and
settlement for said Interests shall be made as provided below.
11.2.1.3    The Company may not assign its rights hereunder.
11.2.1.4    In the event the Company elects to acquire any of the Interests of
the ROFR Seller as specified in the First ROFR Sale Notice, the Company shall so
notify the ROFR Seller and settlement thereof shall be made in cash within
forty-five (45) days after the Company receives the First ROFR Sale Notice;
provided that if the terms of payment set forth in the First ROFR Sale Notice
were other than cash against delivery, the Company shall pay for said Interests
on the same terms and conditions set forth in the First ROFR Sale Notice but in
any event, settlement thereof shall be made within forty-five (45) days after
the Company receives the First ROFR Sale Notice.
11.2.1.5    In the event that the Company does not elect to acquire all of the
Interests specified in the First ROFR Sale Notice, the ROFR Seller shall
promptly give written notice (the “Second ROFR Sale Notice”) to the other
Members holding Voting Interests, which shall set forth the amount of Interests
not purchased by the Company and which shall include the terms of notice set
forth in the First ROFR Sale Notice. Each other Member holding Voting Interests
shall then have the right, exercisable upon written notice to the ROFR Seller
(the “ROFR Buy Notice”) within thirty (30) days after the receipt of the Second
ROFR Sale Notice, to purchase its pro rata portion of the Interests subject to
the Second ROFR Sale Notice and on the same terms and conditions as set forth
therein. The Members holding Voting Interests who so exercise their rights shall
effect the purchase of the Interests, including payment of the purchase price,
not more than fifteen (15) days after delivery of the ROFR Buy Notice. Each
other Member holding Voting Interests shall be entitled to assign the rights
under this Section 11.2 to any Affiliates of such Member.
11.2.1.6    In the event that not all of the other Members holding Voting
Interests elect to purchase their pro rata share of the ROFR Seller’s Interests
specified in the Second ROFR Sale Notice, then the ROFR Seller shall give
written notice to each of the Members holding Voting Interests who so exercised
their rights to purchase their pro rata portion (the “Participating Members”)
within twenty (20) days following the expiration of the period of time for such
Members


57

--------------------------------------------------------------------------------




holding Voting Interests to send the ROFR Buy Notice (the “Overallotment
Notice”), which shall set forth the amount of Interests not purchased by the
Company and the other Members holding Voting Interests, and shall offer such
Participating Members the right to acquire such unsubscribed Interests. Each
Participating Member shall have five (5) days after receipt of the Overallotment
Notice to deliver a written notice to the ROFR Seller (the “Participating
Members Overallotment Notice”) indicating the amount of unsubscribed Interests
that such Participating Member desires to purchase, and each such Participating
Member shall be entitled to purchase such amount of unsubscribed Interests on
the same terms and conditions as set forth in the Second ROFR Sale Notice. In
the event that the Participating Members desire, in the aggregate, to purchase
in excess of the total amount of available unsubscribed Interests, then the
amount of unsubscribed Interests that each Participating Member may purchase
shall be reduced on a pro rata basis. The Participating Members shall then
effect the purchase of the ROFR Seller’s Interests, including payment of the
purchase price, not more than five (5) days after delivery of the Participating
Members Overallotment Notice.
11.2.1.7    In the event the Company does not elect to acquire all of the
Interests specified in the First ROFR Sale Notice, the other Members holding
Voting Interests do not elect to acquire all of the Interests specified in the
Second ROFR Sale Notice and the Participating Members do not elect to acquire
all of the Interests specified in the Overallotment Notice, the ROFR Seller may,
within the 60-day period following the expiration of the option rights granted
to the Company, the other Members holding Voting Interests and the Participating
Members herein, Transfer the Interests specified in the Overallotment Notice
which were not acquired by either the Company, the other Members holding Voting
Interests or the Participating Members as specified in the Overallotment Notice.
All Interests so sold by said ROFR Seller shall continue to be subject to the
provisions of this Agreement in the same manner as before said Transfer.
11.2.2    Any attempted Transfer by any Person of an interest or right, or any
part thereof, in or in respect of the Company other than in accordance with this
Section 11.2 shall be, and is hereby declared, null and void ab initio. The
obligations under this Section 11.2 shall terminate upon the occurrence of a
Qualified IPO or the consolidation, liquidation, winding up or Dissolution of
the Company pursuant to Article 10.

ARTICLE 12
OTHER INVESTOR RIGHTS

12.1    NAV CANADA Protective Provisions.
12.1.1    Notwithstanding anything in this Agreement to the contrary, the
Company will not take any of the following actions without the prior written
approval of NAV CANADA US Subsidiary, for so long as NAV CANADA US Subsidiary
and its Affiliates collectively hold Preferred Interests equal to at least 5% of
the Fully Diluted Company Voting Interests:


58

--------------------------------------------------------------------------------




12.1.1.1    any consolidation, liquidation, winding up or Dissolution of the
Company pursuant to Article 10 or any other Liquidation Event;
12.1.1.2    any amendment, modification, waiver or repeal of any provision of
this Agreement;
12.1.1.3    any creation or authorization of or issuance or authorization of the
issuance of any other security of the Company, including any security
convertible into or exercisable for any equity security, having rights,
preferences or privileges senior to or pari passu with the Preferred Interests;
12.1.1.4    the purchase of or redemption of or making of any distribution
(other than in accordance with, and as permitted by, this Agreement) on account
of any equity of the Company in priority to or pari passu with any Accrued
Dividends, other than securities or other interests repurchased from former
employees or consultants in connection with the cessation of their
employment/services at fair market value;
12.1.1.5    any Asset Transfer;
12.1.1.6    any Sale;
12.1.1.7    the change to the number of authorized Directors;
12.1.1.8    incurring or guaranteeing of any material indebtedness by the
Company;
12.1.1.9    the adoption of, or amendment, modification, waiver or repeal of any
provision of the Plan;
12.1.1.10    any registration of Common Interest or any equity securities of the
Company (or any successor entity, including the IPO Entity) into which the
Common Interests are convertible or exchangeable under the Securities Act or any
other securities laws in any applicable jurisdictions pursuant to which the
Company or any such successor entity proposes to conduct an initial public
offering; and
12.1.1.11    entering into an agreement to do any of the foregoing set forth in
this Section 12.1.1.

12.2    Information Rights.
12.2.1    The Company shall, and shall cause each of its officers, Directors,
employees, Accounting Firm, Affiliates and other representatives to provide
Iridium, NAV CANADA US Subsidiary, Enav US Subsidiary, IAA US Subsidiary,
Naviair Subsidiary, NATS US Subsidiary and each holder of more than 10% of the
Fully Diluted Company Voting Interests, and their and its


59

--------------------------------------------------------------------------------




respective officers, directors, employees, accountants, Affiliates and
representatives (the “Information Rights Holders”), reasonable access during
normal business hours to the Company’s officers, Directors, employees, agents,
properties, offices, books, contracts, reports, records, personnel and other
facilities, and give them access to, such documents, financial date, records and
information of the Company as Iridium, NAV CANADA US Subsidiary and any such
holder of more than 10% of the Fully Diluted Company Voting Interests from time
to time may reasonably request.
12.2.2    The Company will provide Iridium, NAV CANADA US Subsidiary and the
Additional Investors Subsidiaries with the following materials for review:
12.2.2.1    Prior to the filing thereof, the Company’s federal and state income
tax returns (and relevant schedules); and
12.2.2.2    Any proposed amendment to or revision of the Budget.
12.2.3    The Company will provide each Information Rights Holder with the
following materials for review:
12.2.3.1    As soon as practicable after the end of the first, second and third
quarterly accounting periods in each Fiscal Year of the Company and in any event
within forty-five (45) days thereafter, a consolidated balance sheet of the
Company and its subsidiaries as of the end of such quarterly period, and
consolidated statements of income and cash flow of the Company and its
subsidiaries for the current Fiscal Year to date, in each case prepared in
accordance with GAAP (other than for accompanying notes and subject to changes
resulting from normal year-end audit adjustments) and setting forth in each case
in comparative form the figures for the same periods of the previous Fiscal
Year, all in reasonable detail and signed by the principal financial or
accounting officer of the Company;
12.2.3.2    As soon as practicable after the end of each Fiscal Year, and in any
event within one hundred twenty (120) days thereafter, an audited consolidated
balance sheet of the Company and its subsidiaries as of the end of such Fiscal
Year, and consolidated statements of income and cash flow of the Company and its
subsidiaries for such Fiscal Year, prepared in accordance with GAAP and setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and audited by the Accounting Firm;
12.2.3.3    As soon as practicable, copies of the package distributed to the
Board of Directors in connection with meetings of the Board of Directors; and
12.2.3.4    As soon as practicable upon request, such other information as such
Information Rights Holder may request from time to time in connection with such
Information Rights Holder’s public reporting requirements.


60

--------------------------------------------------------------------------------





12.3    Drag Along Right. In the event the Members holding at least 85% of
Voting Interests (the “Drag Along Holders”) determine to sell or otherwise
dispose of all or substantially all of the assets of the Company or all or fifty
percent (50%) or more of the Voting Interests, in each case in a transaction
constituting a change in control of the Company, to any non-Affiliate(s) of the
Company or any of the Drag Along Holders, or to cause the Company to merge with
or into or consolidate with any non-Affiliate(s) of the Company or any of the
Drag Along Holders (in each case, the “Drag Along Buyer”) in a bona fide
negotiated transaction (a “Drag Along Sale”), each of the Members, including any
of its successors as contemplated herein, shall be obligated to and shall upon
the written request of the Drag Along Holders:
(a)    sell, transfer and deliver, or cause to be sold, transferred and
delivered, to the Drag Along Buyer, its Interests on substantially the same
terms applicable to the Drag Along Holders; and
(b)    execute and deliver such instruments of conveyance and transfer and take
such other action, including voting such Interests, if applicable, in favor of
any Drag Along Sale proposed by the Drag Along Holders and executing any
purchase agreements, merger agreements, indemnity agreements, escrow agreements
or related documents, as the Drag Along Holders or the Drag Along Buyer may
reasonably require in order to carry out the terms and provisions of this
Section 12.3, provided that NAV CANADA US Subsidiary shall have the right to
elect that NAV CANADA US Subsidiary Stockholder participate in the Drag-Along
Sale by selling its NAV CANADA US Subsidiary stock (and/or the equity of any
direct or indirect corporate parent of NAV CANADA US Subsidiary whose only asset
is ownership of NAV CANADA US Subsidiary) to the prospective buyer in lieu of a
transfer of NAV CANADA US Subsidiary’s Interests thereto, and the purchase price
payable by the prospective buyer for such NAV CANADA US Subsidiary stock shall
be equal to the price that would have been payable in the Drag Along Sale with
respect to NAV CANADA US Subsidiary’s Interests. The obligations under this
Section 12.3 shall terminate upon the occurrence of a Qualified IPO or the
consolidation, liquidation, winding up or Dissolution of the Company pursuant to
Article 10.

12.4    Tag-Along Rights. If at any time during the term of this Agreement, any
transfer of Interests to a person other than a Member (and other than a
Permitted Transferee) is permitted pursuant to Section 11.2 or otherwise (a
“Tag-Along Sale” and the Member proposing such transfer, a “Tag-Along Seller”),
then at least twenty (20) days prior to the date proposed for such Tag-Along
Sale, the Tag-Along Seller shall provide to each other Member holding Voting
Interests and to NAV CANADA US Subsidiary Stockholder a notice (the “Tag-Along
Notice”) stating the terms and conditions of such proposed Tag-Along Sale
(including the amount of Interests to be transferred, the kind and amount of
consideration to be paid for such Interests and the name of the proposed
purchaser) and offer the other Members holding Voting Interests the opportunity
to participate in such Tag-Along Sale in accordance with this Section 12.4 on
the same economic terms and conditions as the Tag-Along Seller; provided that
any indemnities to be provided by the Members shall be on a several, and not
joint, basis; provided further that this Section 12.4 shall not apply to any
transfer pursuant to any agreement or plan of merger or combination that is
approved by the Board of


61

--------------------------------------------------------------------------------




Directors; provided further that NAV CANADA US Subsidiary shall have the right
to elect that NAV CANADA US Subsidiary Stockholder participate in the Tag-Along
Sale by selling its NAV CANADA US Subsidiary stock (and/or the equity of any
direct or indirect corporate parent of NAV CANADA US Subsidiary whose only asset
is ownership of NAV CANADA US Subsidiary) to the prospective buyer in lieu of a
transfer of NAV CANADA US Subsidiary’s Interests thereto, and the purchase price
payable by the prospective buyer for such NAV CANADA US Subsidiary stock shall
be equal to the price that would have been payable in the Tag-Along Sale with
respect to NAV CANADA US Subsidiary’s Interests.
12.4.1    Within ten (10) Business Days of its receipt of the Tag-Along Notice,
each Member holding Voting Interests that has elected (each such electing
Member, a “Tagging Member”) to participate in the Tag-Along Sale shall notify
the Tag-Along Seller and the Company of its election. Each Tagging Member shall
have the right to transfer to the proposed purchaser up to its pro rata share of
the Interests being sold in the Tag Along Sale.
12.4.2    Any notification by a Tagging Member pursuant to Section 12.4 shall be
a final and binding commitment of such Tagging Member to participate in such
Tag-Along Sale; provided, however, that in the event there is a material change
in the terms and conditions of the Tag-Along Sale, the Tag-Along Seller shall
give written notice of such change to each Tagging Member, and each Tagging
Member shall thereafter have the right to revoke its election to participate in
the Tag-Along Sale by providing written notice to the Tag-Along Seller within
two (2) Business Days of receiving the notice of such change.
12.4.3    Notwithstanding anything contained in this Section 12.4, there shall
be no liability on the part of the Tag-Along Seller to the Tagging Members if
the transfer of the Interests of the Tag-Along Seller pursuant to this Section
12.4 is not consummated for any reason. The obligations under this Section 12.4
shall terminate upon the occurrence of a Qualified IPO or the consolidation,
liquidation, winding up or Dissolution of the Company pursuant to Article 10.

12.5    Preemptive Right. In the event the Company proposes to undertake an
issuance of any Interests not currently reflected on Schedule A, the Company
shall give written notice of its intention to the Members holding Voting
Interests (the “Preemptive Holders”), describing the terms on which the proposed
Interests will be issued.
12.5.1    Each such Preemptive Holder shall have twenty (20) days from the date
of such notice to agree to purchase up to its pro rata share (determined based
upon the Interests held by such Preemptive Holder) of such proposed issuance on
the terms specified in the notice by giving notice to the Company and stating
therein the quantity of such proposed issuance to be purchased by the Preemptive
Holder (the “Preemptive Purchase Notice”).
12.5.2    Each Preemptive Holder may also indicate in its Preemptive Purchase
Notice, if it so elects, its desire to participate in the purchase of the
Interests in excess of its pro rata share


62

--------------------------------------------------------------------------------




if any other Preemptive Holder or Preemptive Holders declines to purchase its
pro rata share or purchases less than its full pro rata share. Each Preemptive
Holder who so indicates shall be deemed to have agreed to purchase the Interests
not purchased by other Preemptive Holders in proportion to their pro rata share.
12.5.3    In the event the Preemptive Holders do not exercise the right of first
refusal with respect to the entire proposed offering, the Company shall have
ninety (90) days thereafter to sell or enter into agreement (pursuant to which
the sale of the Interests covered thereby shall be closed, if at all, within
thirty (30) days from the date of said agreement) to sell the Interests
respecting the portion not purchased by the Preemptive Holders under the right
of first refusal on the terms no more favorable to the purchasers of such
Interests than specified in the notice. In the event the Company has not sold
the Interests or entered into an agreement to sell the Interests within said
ninety (90) day period (or sold and issued Interests in accordance with the
foregoing within thirty (30) days from the date of said agreement), the Company
shall not thereafter issue any Interests (other than those set forth on Schedule
A), without first offering such securities in the manner provided above.
12.5.4    This preemptive right shall terminate upon the closing of a Qualified
IPO or the consolidation, liquidation, winding up or Dissolution of the Company
pursuant to Article 10.
12.5.5    No Preemptive Holder shall be permitted to exercise any rights granted
pursuant to this Section 12.5 unless, at the time such additional Interests are
offered and sold by the Company, such Preemptive Holder is an accredited
investor (as such term is defined in the Securities Act of 1933 or the rules and
regulations promulgated thereunder).

12.6    Registration Rights. Those holders of Interests described in Exhibit 1
attached hereto shall have the registration rights set forth in such Exhibit 1.
Those holders of Non-Voting Preferred Interests shall have the registration
rights, if any, set forth in the applicable Addendum of Designation.

12.7    Business Activity Qualifications. Except for any jurisdiction in which
the Company or any of its subsidiaries currently conduct business, the Company
shall use commercially reasonable efforts to limit its activities in any
jurisdictions where, if the Company or any of its subsidiaries were required by
the laws of such jurisdiction to qualify to do business in such jurisdiction,
such qualification would have adverse tax implications for NAV CANADA US
Subsidiary, NAV CANADA, the Additional Investors, the Additional Investors
Subsidiaries or Iridium. Notwithstanding the foregoing, if the Company’s
business activities require the Company to qualify in any such jurisdiction in
order to comply with applicable law, then the Company shall not be prohibited
from qualifying to do business in such jurisdiction.

ARTICLE 13
MISCELLANEOUS


63

--------------------------------------------------------------------------------





13.1    Offset. Whenever the Company is obligated to make a distribution or
payment to any Member, any amounts that Member owes the Company may be deducted
from said distribution or before payment by the Company.

13.2    Notices. Any and all notices, consents, offers, elections and other
communications required or permitted under this Agreement shall be deemed
adequately given only if in writing and the same shall be delivered either:
13.2.1    by hand, e-mail or facsimile; or
13.2.2    by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postage prepaid and registered or
certified with return receipt requested (if by mail), or with all freight
charges prepaid (if by Federal Express or similar carrier).
13.2.3    All notices, demands, and requests to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
receipt or refusal. All such notices, demands and requests shall be addressed:
(i) if to the Company, at its principal executive offices; or (ii) if to a
Member, at the address set forth on the Member Register attached hereto or to
such other address as such Member may have designated for himself, herself or
itself by written notice to the Company in the manner herein prescribed.

13.3    Word Meanings; Construction. The singular shall include the plural and
the masculine gender shall include the feminine and neuter, and vice versa,
unless the context otherwise requires. Unless otherwise indicated, all
references to articles and Sections refer to articles and Sections of this
Agreement, and all references to Schedules are to schedules attached hereto,
each of which is made a part hereof for all purposes.

13.4    Binding Provisions. The covenants and agreements contained herein shall
be binding upon, and inure to the benefit of, the heirs, legal representatives,
successors and assigns of the respective parties hereto.

13.5    Applicable Law. This agreement is governed by and shall be construed in
accordance with the laws of the State of Delaware, excluding any
conflict-of-laws rule or principle that might refer the governance or the
construction of this agreement to the law of another jurisdiction. In the event
of a conflict between any provision of this Agreement and any non-mandatory
provision of the Act, the provision of this Agreement shall control and take
precedence

13.6    Jury Trial Waiver. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS. EACH PARTY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED,


64

--------------------------------------------------------------------------------




EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.6.

13.7    Venue. Subject to Section 13.8, each of the parties hereto (i) consents
to submit itself to the personal jurisdiction of (A) the United States Courts
located in the State of Delaware in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement to the
extent such court would have subject matter jurisdiction with respect to such
dispute and (B) the courts located in the State of Delaware; (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction or venue by motion
or other request for leave from any such court; (iii) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than such courts; (iv) agrees
that service of process in any such action or proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to a party at its address set forth in
Section 13.2 or at such other address of which a party shall have been notified
pursuant thereto; and (v) agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law.

13.8    Dispute Resolution.
13.8.1    The parties shall attempt in good faith to resolve any dispute arising
out of or relating to this Agreement promptly by negotiation between executives
who have authority to settle the controversy and who are at a higher level of
management than the persons with direct responsibility for administration of
this Agreement. Any party may give the other party written notice of any dispute
not resolved in the normal course of business. Within 15 days after delivery of
the notice, the receiving party shall submit to the other a written response.
The notice and response shall include with reasonable particularity (a) a
statement of each party’s position and a summary of arguments supporting that
position, and (b) the name and title of the executive who will represent that
party and of any other person who will accompany the executive. Within 30 days
after delivery of the notice, the executives of both parties shall meet at a
mutually acceptable time and place.
13.8.2    Unless otherwise agreed in writing by the negotiating parties, the
above-described negotiation shall end at the close of the first meeting of
executives described above (“First Meeting”). Such closure shall not preclude
continuing or later negotiations, if desired.
13.8.3    All offers, promises, conduct and statements, whether oral or written,
made in the course of the negotiation by any of the parties, their agents,
employees, experts and attorneys are confidential, privileged and inadmissible
for any purpose, including impeachment, in arbitration or other proceeding
involving the parties, provided that evidence that is otherwise admissible or


65

--------------------------------------------------------------------------------




discoverable shall not be rendered inadmissible or non-discoverable as a result
of its use in the negotiation.
13.8.4    At no time prior to the First Meeting shall either side initiate any
litigation related to this Agreement except to pursue a provisional remedy that
is authorized by law or by agreement of the parties. However, this limitation is
inapplicable to a party if the other party refuses to comply with the
requirements of Section 13.8.1 above.
13.8.5    All applicable statutes of limitation and defenses based upon the
passage of time shall be tolled while the procedures specified in Sections
13.8.1 and 13.8.2 above are pending and for 15 calendar days thereafter. The
parties will take such action, if any, required to effectuate such tolling.
13.8.6    If the parties do not reach a resolution to the dispute within a
period of thirty (30) days from the date of the First Meeting, then either party
may pursue its remedies in accordance with applicable law.

13.9    Severability of Provisions. Each Section of this Agreement constitutes a
separate and distinct undertaking, covenant and/or provision hereof. In the
event that any provision of this Agreement shall finally be determined to be
invalid, illegal or unenforceable in any respect under any applicable law, then:
13.9.1    all such provisions shall be deemed severed from this Agreement;
13.9.2    every other provision of this Agreement shall remain in full force and
effect; and
13.9.3    in substitution for any such provision held invalid, illegal or
unenforceable, there shall be substituted a provision of similar import
reflecting the original intent of the parties hereto to the extent permissible
under applicable law.

13.10    Section Titles. Section titles are for descriptive purposes only and
shall not control or alter the meaning of this Agreement as set forth in the
text.

13.11    Further Assurance. The Members shall execute and deliver such further
instruments and do such further acts and things as may be required to carry out
the intent and purposes of this Agreement.

13.12    Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any person, or which such person is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such person.


66

--------------------------------------------------------------------------------





13.13    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement.

13.14    Effect of Waiver and Consent. A waiver or consent, express or implied,
to or of any breach or default by any person in the performance by that person
of its obligations hereunder or with respect to the Company is not a consent or
waiver to or of any other breach or default in the performance by that person of
the same or any other obligations of that person hereunder or with respect to
the Company. Failure on the part of a person to complain of any act of any
person or to declare any person in default hereunder or with respect to the
Company, irrespective of how long that failure continues, does not constitute a
waiver by that person of its rights with respect to that default until the
applicable statute-of-limitations period has run.

13.15    Waiver of Certain Rights. Each Member irrevocably waives any right it
may have to demand any distributions (other than the Accrued Dividends, if any)
or withdrawal of property from the Company or to maintain any action for
dissolution (except pursuant to Section 18-802 of the Act) of the Company or for
partition of the property of the Company.

13.16    Notice of Provisions. By executing this Agreement, each Member
acknowledges that it has actual notice of (i) all of the provisions hereof
(including, without limitation, the restrictions on Transfer set forth in
Article 11), and (ii) all of the provisions of the Certificate.

13.17    Entire Agreement. This Agreement together with the other agreements and
instruments entered into in connection herewith constitutes the entire agreement
among the parties hereto with respect to the transactions contemplated herein,
and supersedes all other prior understandings or agreements among the Members
with respect to such transactions.

13.18    Amendments. Subject to Sections 3.6.6, 6.12.1.4 and 12.1.1.2, and
except for amendments pursuant to Sections 3.6.2 and 5.12, the Certificate and
this Agreement may only be amended in writing executed and delivered by (i) the
Company with the approval of the Board of Directors in accordance with the terms
hereof and (ii) a Majority-In-Interest of the Members holding Voting Interests;
provided however that the holders of Non-Voting Preferred Interests shall also
be included in the determination of the Majority-In-Interest of the Members the
foregoing clause (ii) to the extent that any proposed amendment would
materially, adversely and disproportionately affect the rights and privileges of
the holders of Non-Voting Preferred Interests, which are subject to Section
6.12.9.

13.19    Remedies. The Members acknowledge and agree that, in addition to all
other remedies available (at law or otherwise) to the Company, the Company shall
be entitled to equitable relief (including injunction and specific performance)
as a remedy for any breach or threatened breach of any provision of this
Agreement. The Members further acknowledge and agree that the Company shall not
be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section, and the Members waive


67

--------------------------------------------------------------------------------




any right any of them may have to require that the Company obtain, furnish or
post any such bond or similar instrument.
* * * *



IN WITNESS WHEREOF, the Company, NAV CANADA, Enav, IAA, Naviair, NATS and the
undersigned Members have executed and delivered this Agreement as of the day and
year first above written, and agree to and acknowledge all of its terms and
those of the attached Schedules and Exhibits.
AIREON LLC
/s/ Donald L. Thoma
Name: Donald L. Thoma
Title: CEO


NAV CANADA
/s/ Alexander N. Struthers
Name: Alexander N. Struthers
Title: Executive Vice President, Finance and CFO
/s/ Neil R. Wilson
Name: Neil R. Wilson
Title: President and CEO
IRISH AVIATION AUTHORITY LIMITED
/s/ Peter Kearney
Name: Peter Kearney
Title: Chief Executive Designate
ENAV S.P.A.
/s/ Roberta Neri
Name:
Title:




NAVIAIR
/s/ Carsten Fich
Name: Carsten Fich
Title: CEO




NATS (SERVICES) LIMITED
/s/ Richard Churchill-Coleman
Name: Richard Churchill-Coleman
Title: Company Secretary









68

--------------------------------------------------------------------------------






MEMBERS:


NAV CANADA SATELLITE, INC.
/s/ Alexander N. Struthers
Name: Alexander N. Struthers
Title: VP and CFO




/s/ Leigh Ann Kirby
Name: Leigh Ann Kirby
Title: VP and Secretary


ENAV NORTH ATLANTIC LLC


/s/ Jason Gerlis
Name: Jason Gerlis
Title:


IAA NORTH ATLANTIC INC.


/s/ Philip Hughes
Name: Philip Hughes
Title: President




/s/ Maeve Hogan
Name: Maeve Hogan
Title: Secretary and Treasurer


IRIDIUM SATELLITE LLC


/s/ Matthew J. Desch
Name: Matthew J. Desch
Title: Chief Executive Officer


NAVIAIR SURVEILLANCE A/S


/s/ Carsten Fich
Name: Carsten Fich
Title: Chairman




/s/ Søren Stahlfest Møller
Name: Søren Stahlfest Møller
Title: CEO


NATS (USA) INC.


/s/ Nigel Fotherby
Name: Nigel Fotherby
Title: Director






















--------------------------------------------------------------------------------





SCHEDULE A
AIREON LLC
MEMBER REGISTER
INTERESTS
Member
Capital
Preferred
Common
Total
 
Contribution
Interests
Interests
Interests
NAV CANADA Satellite,
$150,000,000
37.198%
 
37.198%
Inc.
 
 
 
 
77 Metcalfe Street
 
 
 
 
Ottawa, Ontario
 
 
 
 
Canada K1P 5L6
 
 
 
 
ENAV North Atlantic
$61,224,488
9.143%
 
9.143%
LLC
 
 
 
 
Via Salaria, 716 -
 
 
 
 
138
 
 
 
 
Rome
 
 
 
 
Italy
 
 
 
 
IAA North Atlantic Inc.
$29,387,756
4.389%
 
4.389%
The Times Building
 
 
 
 
11-12 D’Olier Street
 
 
 
 
Dublin 2
 
 
 
 
Ireland
 
 
 
 
Naviair Surveillance A/S
$29,387,756
4.389%
 
4.389%
Naviair Allé 1
 
 
 
 
DK 2770 Kastrup
 
 
 
 
Denmark
 
 
 
 
Iridium Satellite LLC
$12,500,000
-
35.739%
35.739%
1750 Tysons Blvd.
 
 
 
 
Suite 1400
 
 
 
 
McLean, VA 22102
 
 
 
 
NATS (USA) Inc.
$68,750,000
9.143%
 
9.143
%
4000 Parkway
W
 
 
 
 
Whitely, Fareham
 
 
 
 
United Kingdom
 
 
 
 
TOTAL
$351,250,000
 
 
100.000%














--------------------------------------------------------------------------------





EXHIBIT 1
REGISTRATION RIGHTS
1.1    Additional Definitions. Except as otherwise defined herein, as used in
this Exhibit 1, the following terms have the following meanings:
(a)    “Common Stock” means the common stock of the Company after its conversion
to a corporation.
(b)    “Company” means, for purposes of this Exhibit 1, the Company and any
successor entity into which the Company converts for purposes of complying with
this Exhibit 1.
(c)    “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any successor or similar registration form under the Securities
Act subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.
(d)    “Holder” means any person owning of record Registrable Securities that
have not been sold to the public or any assignee of record of such Registrable
Securities in accordance with Section 1.9 hereof.
(e)    “Initial Offering” means the Company’s first firm commitment underwritten
public offering of its Common Stock registered under the Securities Act.
(f)    “Preferred Stock” means the preferred stock of the Company after its
conversion to a corporation.
(g)    “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement or document.
(h)    “Registrable Securities” means (a) Common Stock of the Company issuable
or issued upon conversion of the Company’s Preferred Interest or Preferred
Stock, (b) Common Stock of the Company issuable or issued upon conversion of the
Company’s Common Interest, and (c) any Common Stock of the Company issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, or in
exchange for or in replacement of, such above-described securities.
Notwithstanding the foregoing, Registrable Securities shall not include any
securities (i) sold by a person to the public either pursuant to a registration
statement or Rule 144 or (ii) sold in a private transaction in which the
transferor’s rights under this Exhibit 1 are not assigned.
(i)    “Registration Expenses” means all expenses incurred by the Company in
complying with Sections 1.2, 1.3 and 1.4 hereof, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel and accountants for the Company, transfer agents’ and registrars’ fees
and expenses and the fees and expenses of any other agent or trustee appointed
in connection with such offering, all fees and expenses payable in connection


A-1



--------------------------------------------------------------------------------




with the listing of the securities on any securities exchange or automated
interdealer quotation system or the rating of such securities, reasonable fees
and disbursements of a single special counsel for the Holders, blue sky fees and
expenses and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company which shall be paid in any event by the Company).
(j)    “SEC” or “Commission” means the Securities and Exchange Commission.
(k)    “Securities Act” means the Securities Act of 1933, as amended.
(l)    “Selling Expenses” means all underwriting discounts and selling
commissions applicable to the sale.
(m)    “Special Registration Statement” means (i) a registration statement
relating to any employee benefit plan or (ii) with respect to any corporate
reorganization or transaction under Rule 145 of the Securities Act, any
registration statements related to the issuance or resale of securities issued
in such a transaction.
1.2    Demand Registration.
(a)    Subject to the conditions of this Section 1.2, at any time and from time
to time following the date that is one hundred eighty (180) days after the
consummation of the Initial Offering, if the Company shall receive a written
request from the Holders of at least thirty percent (30%) of the Registrable
Securities (the “Initiating Holders”) that the Company file a registration
statement under the Securities Act such that the anticipated aggregate offering
price, net of underwriting discounts and commissions, would constitute a
Qualified IPO (each, a “Demand Registration”), then the Company shall, within
thirty (30) days of the receipt thereof, give written notice of such request to
all Holders, and subject to the limitations of this Section 1.2, effect, as
expeditiously as reasonably possible, the registration under the Securities Act
of all Registrable Securities that all Holders request to be registered.
(b)    If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to this Section 1.2 or any
request pursuant to Section 1.4 and the Company shall include such information
in the written notice referred to in Section 1.2(a) or Section 1.4(a), as
applicable. In such event, the right of any Holder to include its Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
enter into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Holders of a majority of the
Registrable Securities held by all Initiating Holders (which underwriter or
underwriters shall be reasonably acceptable to the Company). Notwithstanding any
other provision of this Section 1.2 or Section 1.4, if the underwriter advises
the Company that marketing factors require a limitation of the number of
securities to be underwritten (including Registrable Securities) then the
Company shall so advise all Holders of Registrable Securities that would
otherwise be underwritten pursuant hereto, and the number of shares that may


A-2



--------------------------------------------------------------------------------




be included in the underwriting shall be allocated to the Holders of such
Registrable Securities on a pro rata basis based on the number of Registrable
Securities held by all such Holders (including the Initiating Holders);
provided, however, that the number of shares of Registrable Securities to be
included in such underwriting and registration shall not be reduced unless all
other securities of the Company are first entirely excluded from the
underwriting and registration. Any Registrable Securities excluded or withdrawn
from such underwriting shall be withdrawn from the registration.
(c)    The Company shall not be required to effect a registration pursuant to
this Section 1.2:
(i)    prior to the expiration of the restrictions on transfer set forth in
Section 1.11 following the Initial Offering;
(ii)    after the Company has effected two (2) registrations pursuant to this
Section 1.2, and such registrations have been declared or ordered effective;
(iii)    during the period starting with the date of filing of, and ending on
the date one hundred eighty (180) days following the effective date of the
registration statement pertaining to a public offering, other than pursuant to a
Special Registration Statement; provided that the Company makes reasonable good
faith efforts to cause such registration statement to become effective;
(iv)    if within thirty (30) days of receipt of a written request from
Initiating Holders pursuant to Section 1.2(a), the Company gives notice to the
Holders of the Company’s intention to file a registration statement for a public
offering, other than pursuant to a Special Registration Statement within ninety
(90) days;
(v)    if the Company shall furnish to Holders requesting a registration
statement pursuant to this Section 1.2 a certificate signed by the Chairman of
the Board of Directors stating that in the good faith judgment of the Board of
Directors of the Company, it would be materially detrimental to the Company and
its stockholders for such registration statement to be effected at such time, in
which event the Company shall have the right to defer such filing for a period
of not more than sixty (60) days after receipt of the request of the Initiating
Holders; provided that such right to delay a request shall be exercised by the
Company not more than twice in any twelve (12) month period;
(vi)    if the Initiating Holders propose to dispose of shares of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 1.4 below; or
(vii)    in any particular jurisdiction in which the Company would be required
to qualify to do business or to execute a general consent to service of process
in effecting such registration, qualification or compliance.
1.3    Piggyback Registrations. The Company shall notify all Holders of
Registrable Securities in writing at least fifteen (15) days prior to the filing
of any registration statement under


A-3



--------------------------------------------------------------------------------




the Securities Act for purposes of a public offering of securities of the
Company (including, but not limited to, registration statements relating to
secondary offerings of securities of the Company, but excluding Special
Registration Statements) and will afford each such Holder an opportunity to
include in such registration statement all or part of such Registrable
Securities held by such Holder. Each Holder desiring to include in any such
registration statement all or any part of the Registrable Securities held by it
shall, within fifteen (15) days after the above-described notice from the
Company, so notify the Company in writing. Such notice shall state the intended
method of disposition of the Registrable Securities by such Holder. If a Holder
decides not to include all of its Registrable Securities in any registration
statement thereafter filed by the Company, such Holder shall nevertheless
continue to have the right to include any Registrable Securities in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to offerings of its securities, all upon the terms and
conditions set forth herein.
(a)    Underwriting. If the registration statement of which the Company gives
notice under this Section 1.3 is for an underwritten offering, the Company shall
so advise the Holders of Registrable Securities. In such event, the right of any
such Holder to include Registrable Securities in a registration pursuant to this
Section 1.3 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. Notwithstanding any other
provision of this Agreement, if the underwriter determines in good faith that
marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting
shall be allocated, first, to the Company; second, to the Holders on a pro rata
basis based on the total number of Registrable Securities held by the Holders;
and third, to any stockholder of the Company (other than a Holder) on a pro rata
basis; provided, however, that no such reduction shall reduce the amount of
securities of the selling Holders included in the registration below thirty
percent (30%) of the total amount of securities included in such registration,
unless such offering is the Initial Offering and such registration does not
include shares of any other selling stockholders, in which event any or all of
the Registrable Securities of the Holders may be excluded in accordance with the
immediately preceding clause. In no event will shares of any other selling
stockholder be included in such registration that would reduce the number of
shares which may be included by Holders without the written consent of Holders
of not less than a majority of the Registrable Securities proposed to be sold in
the offering. If any Holder disapproves of the terms of any such underwriting,
such Holder may elect to withdraw therefrom by written notice to the Company and
the underwriter, delivered at least ten (10) Business Days prior to the
effective date of the registration statement. Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration. For any Holder which is a partnership, limited liability
company or corporation, the partners, retired partners, members, retired members
and stockholders of such Holder, or the estates and family members of any such
partners, retired partners, members and retired members and any trusts for the
benefit of any of the foregoing person shall be deemed to be a single “Holder,”
and any pro rata reduction with respect to such “Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “Holder,” as defined in this sentence.


A-4



--------------------------------------------------------------------------------




(b)    Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1.3
whether or not any Holder has elected to include securities in such
registration, and shall promptly notify any Holder that has elected to include
shares in such registration of such termination or withdrawal. The Registration
Expenses of such withdrawn registration shall be borne by the Company in
accordance with Section 1.5 hereof.
1.4    Form S-3 Registration. In case the Company shall receive from any Holder
or Holders of Registrable Securities a written request or requests that the
Company effect a registration on Form S-3 (or any successor to Form S-3) or any
similar short-form registration statement and any related qualification or
compliance with respect to all or a part of the Registrable Securities owned by
such Holder or Holders, the Company will:
(a)    promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other Holders of Registrable
Securities; and
(b)    as soon as practicable, effect such registration and all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Holder’s or
Holders’ Registrable Securities as are specified in such request, together with
all or such portion of the Registrable Securities of any other Holder or Holders
joining in such request as are specified in a written request given within
fifteen (15) days after receipt of such written notice from the Company;
provided, however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section 1.4:
(i)    if Form S-3 is not available for such offering by the Holders, or
(ii)    if the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public of less than one million dollars ($1,000,000), or
(iii)    if within thirty (30) days of receipt of a written request from any
Holder or Holders pursuant to this Section 1.4, the Company gives notice to such
Holder or Holders of the Company’s intention to make a public offering within
ninety (90) days, other than pursuant to a Special Registration Statement;
(iv)    if the Company shall furnish to the Holders a certificate signed by the
Chairman of the Board of Directors of the Company stating that in the good faith
judgment of the Board of Directors of the Company, it would be materially
detrimental to the Company and its stockholders for such Form S-3 registration
to be effected at such time, in which event the Company shall have the right to
defer the filing of the Form S-3 registration statement for a period of not more
than sixty (60) days after receipt of the request of the Holder or Holders under
this Section 1.4; provided, that such right to delay a request shall be
exercised by the Company not more than twice in any twelve (12) month period,


A-5



--------------------------------------------------------------------------------




(v)    if the Company has, within the twelve (12) month period preceding the
date of such request, already effected two (2) registrations on Form S-3 for the
Holders pursuant to this Section 1.4, or
(vi)    in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
(c)    Subject to the foregoing, the Company shall file a Form S-3 registration
statement covering the Registrable Securities and other securities so requested
to be registered as soon as practicable after receipt of the requests of the
Holders. Registrations effected pursuant to this Section 1.4 shall not be
counted as demands for registration or registrations effected pursuant to
Section 1.2. All Registration Expenses incurred in connection with registrations
requested pursuant to this Section 1.4 after the first two (2) registrations
shall be paid by the selling Holders pro rata in proportion to the number of
shares to be sold by each such Holder in any such registration.
1.5    Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Section 1.2, 1.3 or 1.4 herein shall be
borne by the Company. All Selling Expenses incurred in connection with any
registrations hereunder, shall be borne by the holders of the securities so
registered pro rata on the basis of the number of shares so registered. The
Company shall not, however, be required to pay for expenses of any registration
proceeding begun pursuant to Section 1.2 or 1.4, the request of which has been
subsequently withdrawn by the Initiating Holders unless (a) the withdrawal is
based upon material adverse information concerning the Company of which the
Initiating Holders were not aware at the time of such request or (b) the Holders
of a majority of Registrable Securities agree to deem such registration to have
been effected as of the date of such withdrawal for purposes of determining
whether the Company shall be obligated pursuant to Section 1.2(c) or 1.4(b)(5),
as applicable, to undertake any subsequent registration, in which event such
right shall be forfeited by all Holders). If the Holders are required to pay the
Registration Expenses, such expenses shall be borne by the holders of securities
(including Registrable Securities) requesting such registration in proportion to
the number of shares for which registration was requested. If the Company is
required to pay the Registration Expenses of a withdrawn offering pursuant to
clause (a) above, then such registration shall not be deemed to have been
effected for purposes of determining whether the Company shall be obligated
pursuant to Section 1.2(c) or 1.4(b)(5), as applicable, to undertake any
subsequent registration.
1.6    Obligations of the Company. Whenever required to effect the registration
of any Registrable Securities, the Company shall, as expeditiously as reasonably
possible:
(a)    prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use all reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for up to thirty (30) days or, if earlier,
until the Holder or Holders have completed the distribution related thereto;
provided, however, that at any time, upon written notice to the participating
Holders and for a period not to exceed sixty (60) days thereafter (the
“Suspension Period”), the Company may delay the filing or effectiveness of


A-6



--------------------------------------------------------------------------------




any registration statement or suspend the use or effectiveness of any
registration statement (and the Initiating Holders hereby agree not to offer or
sell any Registrable Securities pursuant to such registration statement during
the Suspension Period) if the Company reasonably believes that there is or may
be in existence material nonpublic information or events involving the Company,
the failure of which to be disclosed in the prospectus included in the
registration statement could result in a Violation (as defined below). In the
event that the Company shall exercise its right to delay or suspend the filing
or effectiveness of a registration hereunder, the applicable time period during
which the registration statement is to remain effective shall be extended by a
period of time equal to the duration of the Suspension Period. The Company may
extend the Suspension Period for an additional consecutive sixty (60) days with
the consent of the holders of a majority of the Registrable Securities
registered under the applicable registration statement, which consent shall not
be unreasonably withheld. In no event shall any Suspension Period, when taken
together with all prior Suspension Periods, exceed 120 days in the aggregate. If
so directed by the Company, all Holders registering shares under such
registration statement shall (i) not offer to sell any Registrable Securities
pursuant to the registration statement during the period in which the delay or
suspension is in effect after receiving notice of such delay or suspension; and
(ii) use their best efforts to deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Holders’ possession,
of the prospectus relating to such Registrable Securities current at the time of
receipt of such notice. Notwithstanding the foregoing, the Company shall not be
required to file, cause to become effective or maintain the effectiveness of any
registration statement other than a registration statement on Form S-3 that
contemplates a distribution of securities on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act.
(b)    Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above.
(c)    Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.
(d)    Use its reasonable efforts to register and qualify the securities covered
by such registration statement under such other securities or Blue Sky laws of
such jurisdictions as shall be reasonably requested by the Holders; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions.
(e)    In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter(s) of such offering. Each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.


A-7



--------------------------------------------------------------------------------




(f)    Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. The Company will
amend or supplement such prospectus in order to cause such prospectus not to
include any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing.
(g)    Use its reasonable efforts to furnish, on the date that such Registrable
Securities are delivered to the underwriters for sale, if such securities are
being sold through underwriters, (i) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and (ii) a letter, dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering addressed to the
underwriters.
1.7    Delay of Registration; Furnishing Information.
(a)    No Holder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any such registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 1.7.
(b)    It shall be a condition precedent to the obligations of the Company to
take any action pursuant to Section 1.2, 1.3 or 1.4 that the selling Holders
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to effect the registration of their
Registrable Securities.
(c)    The Company shall have no obligation with respect to any registration
requested pursuant to Section 1.2 or Section 1.4 if the number of shares or the
anticipated aggregate offering price of the Registrable Securities to be
included in the registration does not equal or exceed the number of shares or
the anticipated aggregate offering price required to originally trigger the
Company’s obligation to initiate such registration as specified in Section 1.2
and Section 1.4, whichever is applicable.
1.8    Indemnification. In the event any Registrable Securities are included in
a registration statement under Sections 1.2, 1.3 or 1.4:
(a)    To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, the partners, members, officers, employees, stockholders
and directors of each Holder, any underwriter (as defined in the Securities Act)
for such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they


A-8



--------------------------------------------------------------------------------




may become subject under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”) by the Company:
(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement or incorporated reference therein,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law in connection with the offering
covered by such registration statement; and the Company will reimburse each such
Holder, partner, member, officer, director, underwriter or controlling person
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 1.8(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable in any such case for any such loss, claim, damage, liability or action
to the extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Holder, partner, member,
officer, director, underwriter or controlling person of such Holder.
(b)    To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration qualifications or compliance is being effected, indemnify and hold
harmless the Company, each of its directors, its officers and each person, if
any, who controls the Company within the meaning of the Securities Act, any
underwriter and any other Holder selling securities under such registration
statement or any of such other Holder’s partners, members, directors,
stockholders, employees or officers or any person who controls such Holder,
against any losses, claims, damages or liabilities (joint or several) to which
the Company or any such director, officer, controlling person, underwriter or
other such Holder, or partner, director, officer or controlling person of such
other Holder may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
of the following statements: (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement or
incorporated reference therein, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act
(collectively, a “Holder Violation”), in each case to the extent (and only to
the extent) that such Holder Violation occurs in reliance upon and in conformity
with written information furnished by such Holder under an instrument duly
executed by such Holder and stated to be specifically for use in connection with
such registration; and each such Holder will reimburse any legal or other
expenses reasonably incurred by the Company or any such director, officer,
controlling person, underwriter or other Holder, or partner, officer, director
or controlling person of such other Holder in connection with investigating or
defending


A-9



--------------------------------------------------------------------------------




any such loss, claim, damage, liability or action if it is judicially determined
that there was such a Holder Violation; provided, however, that the indemnity
agreement contained in this Section 1.8(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; provided further, that in no event shall any
indemnity under this Section 1.8 exceed the net proceeds from the offering
received by such Holder.
(c)    Promptly after receipt by an indemnified party under this Section 1.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.8, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses thereof to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall relieve such indemnifying party of any liability to the
indemnified party under this Section 1.8 to the extent, and only to the extent,
prejudicial to its ability to defend such action, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 1.8.
(d)    If the indemnification provided for in this Section 1.8 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) or Holder Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder hereunder exceed the net proceeds from the offering received by such
Holder.
(e)    The obligations of the Company and Holders under this Section 1.8 shall
survive completion of any offering of Registrable Securities in a registration
statement and, with respect to liability arising from an offering to which this
Section 1.8 would apply that is covered by a registration filed before
termination of this Agreement, such termination. No indemnifying


A-10



--------------------------------------------------------------------------------




party, in the defense of any such claim or litigation, shall, except with the
consent of each indemnified party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation.
1.9    Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be assigned by a
Holder to a transferee or assignee of Registrable Securities (for so long as
such shares remain Registrable Securities) that (a) is a subsidiary, parent,
general partner, limited partner, retired partner, member or retired member, or
stockholder of a Holder that is a corporation, partnership or limited liability
company, (b) is a Holder’s family member or trust for the benefit of an
individual Holder, or (c) acquires at least five hundred thousand (500,000)
shares of Registrable Securities (as adjusted for stock splits and
combinations); or (d) is an entity affiliated by common control (or other
related entity) with such Holder provided, however, (i) the transferor shall,
within ten (10) days after such transfer, furnish to the Company written notice
of the name and address of such transferee or assignee and the securities with
respect to which such registration rights are being assigned and (ii) such
transferee shall agree to be subject to all restrictions set forth in this
Agreement.
1.10    Limitation on Subsequent Registration Rights. Except as otherwise
provided in this Agreement, after the date of this Agreement, the Company shall
not enter into any agreement with any holder or prospective holder of any
securities of the Company that would grant such holder rights to demand the
registration of shares of the Company’s capital stock, or to include such shares
in a registration statement that would reduce the number of shares includable by
the Holders.
1.11    Market Stand-Off Agreement. Each Holder hereby agrees that such Holder
shall not sell, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Common Stock (or other securities) of the Company
held by such Holder (other than those included in the registration) (i) during
the 180-day period following the effective date of the Initial Offering (or such
longer period, not to exceed 34 days after the expiration of the 180-day period,
as the underwriters or the Company shall request in order to facilitate
compliance with NASD Rule 2711 or NYSE Member Rule 472 or any successor or
similar rule or regulation); provided, that, with respect to (i) and (ii) above,
all officers and directors of the Company and holders of at least one percent
(1%) of the Company’s voting securities are bound by and have entered into
similar agreements. The obligations described in this Section 1.11 shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a transaction on Form S-4 or similar forms that
may be promulgated in the future.
1.12    Agreement to Furnish Information. Each Holder agrees to execute and
deliver such other agreements as may be reasonably requested by the Company or
the underwriter that are consistent with the Holder’s obligations under Section
1.11 or that are necessary to give further effect thereto. In addition, if
requested by the Company or the representative of the underwriters of Common
Stock (or other securities) of the Company, each Holder shall provide, within
ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to


A-11



--------------------------------------------------------------------------------




a registration statement filed under the Securities Act. The obligations
described in Section 1.11 and this Section 1.12 shall not apply to a Special
Registration Statement. The Company may impose stop-transfer instructions with
respect to the shares of Common Stock (or other securities) subject to the
foregoing restriction until the end of said day period. Each Holder agrees that
any transferee of any shares of Registrable Securities shall be bound by
Sections 1.11 and 1.12. The underwriters of the Company’s stock are intended
third party beneficiaries of Sections 1.11 and 1.12 and shall have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto.
1.13    Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its best efforts to:
(a)    Make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of the first
registration filed by the Company for an offering of its securities to the
general public;
(b)    File with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and
(c)    So long as a Holder owns any Registrable Securities, furnish to such
Holder forthwith upon request: a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 of the Securities
Act, and of the Exchange Act (at any time after it has become subject to such
reporting requirements); a copy of the most recent annual or quarterly report of
the Company filed with the Commission; and such other reports and documents as a
Holder may reasonably request in connection with availing itself of any rule or
regulation of the SEC allowing it to sell any such securities without
registration.
1.14 Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Section 1.2, Section 1.3, or Section 1.4 hereof shall terminate upon such
time as such Holder, as reflected on the Company’s list of stockholders, holds
less than 1% of the Company’s outstanding Common Stock (treating all shares of
Preferred Stock on an as converted basis), the Company has completed its Initial
Offering and all Registrable Securities of the Company issuable or issued upon
conversion of the Shares held by and issuable to such Holder (and its
affiliates) may be sold pursuant to Rule 144 during any ninety (90) day period.
Upon such termination, such shares shall cease to be “Registrable Securities”
hereunder for all purposes.




A-12



--------------------------------------------------------------------------------





EXHIBIT 2
BUDGET




B-1

